ACCEPTED
                                                                                                     08-20-00171-cv
                                                                                        EIGHTH COURT OF APPEALS
                                                  08-20-00171-cv                                   EL PASO, TEXAS
                                                                                                  4/22/2021 2:59 PM
                                                                                             ELIZABETH G. FLORES
                                                                                                             CLERK




                                                                                   FILED IN
Mr. de la Fuente’s Direct Line: (512) 322-5849                              8th COURT OF APPEALS
Email: jdelafuente@lglawfirm.com                                                EL PASO, TEXAS
                                                                            4/22/2021 2:59:10 PM
                                                                            ELIZABETH G. FLORES
                                                 April 22, 2021                     Clerk

Via E-File

Ms. Elizabeth G. Flores
Court of Appeals
Eighth District of Texas
500 East San Antonio Avenue
Suite 1203
El Paso, Texas 79901-2408

          Re:        Court of Appeals Number:              08-20-00171-CV
                     Trial Court Case Number:              18-0998-C395

                     City of Georgetown, Texas; Dale Ross, Mayor of the City of
                     Georgetown; and David Morgan, City Manager of the City of
                     Georgetown v. Terrill W. Putnam

Dear Ms. Flores:

      The above-referenced action was orally argued and submitted on April 22,
2021 to the Justices of this Court. Please circulate this correspondence to each of
the Justices.

      We are providing additional courtesy copies of recent post-briefing cases for
the Court regarding the above-referenced matter, as referenced in oral argument:

          Qatar Found. for Educ., Sci. & Cmty. Dev. v. Zachor Legal Inst., 03-20-00129-
          CV, 2021 WL 1418988 (Tex. App.—Austin Apr. 15, 2021, no pet. h.);
          Univ. of Tex. Rio Grande Valley v. Hernandez, 13-19-00180-CV, 2021 WL 375429 (Tex.
          App.—Corpus Christi Feb. 4, 2021, no pet. h.);
          City of Austin v. Doe, 03-20-00136-CV, 2020 WL 7703126 (Tex. App.—Austin Dec. 29,
          2020, no pet.); and
          Franklin Ctr. for Gov't v. Univ. of Tex. Sys., 03-19-00362-CV, 2020 WL
          7640146 (Tex. App.—Austin Dec. 22, 2020, no pet.)
April 22, 2021
Page 2

       Copies of the cases are attached as Exhibits A – D with this correspondence
for the convenience of the reviewing Justices.

                                     Sincerely,

                                     /s/ Jose E. de la Fuente
                                     Jose E. de la Fuente
JEF/kwm
Enclosure




C/M.
April 22, 2021
Page 3



                          CERTIFICATE OF SERVICE

      I hereby certify that on this, the 22nd Day of April, 2021, a true and correct
copy of the foregoing document has been served on the following counsel of record,
in accordance with the Texas Rules of Appellate Procedure, via electronic
transmission:

       Robert Henneke
       rhenneke@texaspolicy.com
       Texas Public Policy Foundation

       Michael E. Lovins
       Michael@LTLegalTeam.com
       Lovins Trosclair, PLLC


       COUNSEL FOR APPELLEES



                                             /s/ Jose E. de la Fuente
                                             JOSE E. de la FUENTE




C/M.
EXHIBIT A
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)




                                                       Darlene Byrne, Chief Justice
              2021 WL 1418988
Only the Westlaw citation is currently available.       *1 This is an appeal from the district court's
                                                       order sustaining Zachor Legal Institute's plea to the
      NOTICE: THIS OPINION HAS NOT                     jurisdiction in Qatar Foundation's suit under the Texas
    BEEN RELEASED FOR PUBLICATION                      Public Information Act (TPIA). Qatar Foundation
    IN THE PERMANENT LAW REPORTS.                      filed suit against the Attorney General to prevent the
      UNTIL RELEASED, IT IS SUBJECT                    disclosure of information in response to a request
      TO REVISION OR WITHDRAWAL.                       for public information that Zachor Legal Institute
                                                       had submitted to Texas A&M University. Based
        Court of Appeals of Texas, Austin.
                                                       on our conclusion that the TPIA waives sovereign
                                                       immunity for Qatar Foundation's suit, we reverse the
      QATAR FOUNDATION FOR
                                                       district court's order and remand the case for further
      EDUCATION, SCIENCE AND                           proceedings.
     COMMUNITY DEVELOPMENT
         and Ken Paxton, Texas
      Attorney General, Appellants                     BACKGROUND

                  v.                                   Qatar Foundation is a private, non-profit organization
           ZACHOR LEGAL                                headquartered in Doha, Qatar. Its self-described
                                                       mission is “to lead human, social, and economic
         INSTITUTE, Appellee
                                                       development in Qatar through investment in education,
                                                       science, and research.” As part of that mission,
               NO. 03-20-00129-CV
                                                       Qatar Foundation partners with universities around the
                         |
                                                       world, including Texas A&M, to open and operate
               Filed: April 15, 2021
                                                       branch campuses at its “Education City” in Qatar.
FROM THE 200TH DISTRICT COURT OF
TRAVIS COUNTY, NO. D-1-GN-18-006240,                   In May 2018, Zachor Legal Institute submitted a
THE HONORABLE KARIN CRUMP, JUDGE                       request for public information to Texas A&M for a
PRESIDING                                              “summary of all amounts of funding or donations
                                                       received by or on behalf of [Texas A&M] from the
Attorneys and Law Firms                                government of Qatar and/or agencies or subdivision
                                                       of the government of Qatar between January 1,
Kimberly L. Fuchs, Jennifer S. Riggs, Austin, for
Appellants Ken Paxton, Texas Attorney General.         2013 and May 22, 2018.”1 See Tex. Gov't Code §
                                                       552.021 (requiring that public information be made
Anna M. Baker, Houston, David P. Long, Amanda          available to public). Texas A&M, which did not
Price, Houston, Wallace B. Jefferson, Austin, for      notify Qatar Foundation about the request, asked the
Appellants Qatar Foundation for Education, Science     Attorney General for a decision about whether it
and Community Development.                             had to release information that “identifies donors to
                                                       the university.” See id. §§ 552.1235(a) (excepting
Jennifer S. Riggs, Nicole Cordoba, Dale Wainwright,    from disclosure information disclosing the identity of
Austin, for Appellee.                                  person, other than governmental body, making a gift,
                                                       grant, or donation of money to institution of higher
Before Chief Justice Byrne, Justices Baker and Smith
                                                       learning), .301 (directing governmental body seeking
                                                       to withhold information to request Attorney General
                                                       opinion), .305(d) (directing governmental body to
OPINION                                                make good-faith effort to notify third party of request
                                                       involving privacy or property interests). The Attorney



              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                1
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)


General's subsequent letter ruling, issued in August       and 552.1235. See id. §§ 552.104 (excepting from
2018, concluded that Texas A&M “must withhold              disclosure information related to competition or
the donors' identifying information” under section         bidding), .110, .1235. Qatar Foundation sent the
552.1235 but directed it to “release the remaining         Attorney General a detailed letter explaining why its
information,” which included information related to        negotiations and agreements with partner universities,
contractual payments Qatar Foundation had made to          including Texas A&M, and information regarding
Texas A&M. See Tex. Att'y Gen. OR2018-20240.               the amounts and types of funding are exempt from
Texas A&M did not challenge the letter ruling.             disclosure under sections 552.104, 552.110, and
                                                           552.1235. See id. § 552.305(b) (allowing person whose
Qatar Foundation, which maintains that it was not          privacy or property interests are involved in TPIA
aware of Zachor Legal Institute's request until two        request to submit to Attorney General reasons why the
months after the Attorney General's letter ruling          information should be withheld or released).
issued, filed the underlying suit for declaratory
judgment against the Attorney General in October           In a second letter ruling, the Attorney General
2018. In its suit, Qatar Foundation asserted and           concluded that Qatar Foundation had established that
sought declarations that information responsive to the     release of the requested information “would give
request is protected from disclosure under the TPIA        an advantage to a competitor or bidder,” see id. §
because the information constitutes trade secrets and      552.104(a), and directed Texas A&M to withhold the
confidential commercial or financial information and       information. See Tex. Att'y Gen. OR2019-01288. The
because it reveals the amount of the grant or donation     Attorney General also noted that because some of
and the identity of the donor. See id. §§ 552.110(a)–      the information responsive to Zachor Legal Institute's
(b) (excepting trade secrets and certain commercial        request may be affected by his first letter ruling,
and financial information from disclosure), .1235(a).      he would defer to the trial court to make its own
Qatar Foundation relied on section 552.325 as the          independent determination regarding disclosure: “[The
asserted basis for jurisdiction over its suit. See id.     Attorney General] will allow the trial court to resolve
§ 552.325(a) (“A governmental body, officer for            the issue of whether the information that is the subject
public information, or other person or entity that         of the pending litigation must be released to the
files a suit seeking to withhold information from          public.” Id.
a requestor may not file suit against the person
requesting the information.”); Boeing Co. v. Paxton,       Zachor Legal Institute filed a plea to the jurisdiction in
466 S.W.3d 831, 833, 839 (Tex. 2015) (recognizing          the underlying case, arguing that the district court lacks
that section 552.325 provides judicial remedy to third     jurisdiction over Qatar Foundation's suit because “[n]o
party seeking to withhold requested information).          provision of the TPIA authorizes a third party that
Zachor Legal Institute intervened in the suit. See Tex.    asserts privacy or property interests to file a lawsuit
Gov't Code § 552.325(a).                                   to challenge a decision of the Attorney General.”
                                                           Both Qatar Foundation and the Attorney General filed
 *2 Soon after Qatar Foundation filed its suit,            briefs opposing Zachor Legal Institute's jurisdictional
Zachor Legal Institute submitted a second TPIA             argument, but the district court sustained Zachor Legal
request, this time asking for “[a]ll correspondence        Institute's plea to the jurisdiction and dismissed Qatar
and communications between [Texas A&M] and third           Foundation's case. Qatar Foundation appeals.
parties relating to [the first request for information]”
and “[a]ll communications relating to [Texas A&M]
funding, programs and activities between [Texas
                                                           ANALYSIS
A&M] and the parties listed in [the first request
for information] between 2013 and the current              In a single issue, Qatar Foundation asserts, and the
date.” Texas A&M notified Qatar Foundation and             Attorney General agrees, that the district court erred
asked the Attorney General for an opinion about            in sustaining Zachor Legal Institute's plea to the
whether the requested information is excepted from         jurisdiction because the district court has jurisdiction
disclosure under TPIA sections 552.104, 552.110,           over an action brought against the Attorney General



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)


by a third party who seeks to withhold protected            Georgetown, 53 S.W.3d 328, 331 (Tex. 2001) (orig.
information from disclosure under the TPIA. Zachor          proceeding).
Legal Institute contends that the district court did
not err because the TPIA does not waive sovereign           A request for public information typically involves
immunity for Qatar Foundation's suit against the            two parties, the governmental body holding the
Attorney General. Based on the text of the TPIA and         information and the person requesting it. The
Texas Supreme Court precedent, we agree with Qatar          governmental body must promptly ask the Attorney
Foundation and the Attorney General that the district       General for a ruling if it seeks to withhold the
court has jurisdiction over Qatar Foundation's suit, and    information. Boeing, 466 S.W.3d at 833 (citing Tex.
thus erred in sustaining Zachor Legal Institute's plea to   Gov't Code § 522.301). Because the government
the jurisdiction.                                           gathers information from people and companies doing
                                                            business in Texas, some requests may also implicate
Sovereign immunity protects the State of Texas and its      privacy or property interests of third parties. Id.
agencies from suit and liability. Texas Parks & Wildlife    When a request involves this type of information, the
Dep't v. Sawyer Tr., 354 S.W.3d 384, 388 (Tex. 2011).       Texas Supreme Court has explained that the TPIA
The Legislature may waive immunity by statute, but it       “permits the third party to raise the issue and any
must do so by clear and unambiguous language. Tex.          applicable exception to the information's disclosure
Gov't Code § 311.034; Hillman v. Nueces County, 579         with the Attorney General, or in district court, or
S.W.3d 354, 360 (Tex. 2019) (“To waive governmental         both.” Id. (emphasis added) (citing Tex. Gov't Code
immunity, a statute must use ‘clear and unambiguous         §§ 552.305(b), .325). Qatar Foundation, alleging that
language’ expressing that intent.” (citing Tooke v. City    the request at issue here involves information that
of Mexia, 197 S.W.3d 325, 328–29 (Tex. 2006))).             implicated its privacy and property interests, filed
Whether the TPIA waives sovereign immunity is a             this suit against the Attorney General under section
matter of statutory construction, which is a question of    552.325. Zachor Legal Institute contends that the
law that we review de novo. See Texas W. Oaks Hosp.,        TPIA does not clearly and unambiguously waive
LP v. Williams, 371 S.W.3d 171, 177 (Tex. 2012).            sovereign immunity for Qatar Foundation's suit, and
Procedurally, the assertion of sovereign immunity           thus the district court lacks jurisdiction. See Miranda,
implicates the trial court's jurisdiction and is properly   133 S.W.3d at 224 (“In Texas, sovereign immunity
asserted in a plea to the jurisdiction. Houston Belt &      deprives a trial court of subject matter jurisdiction for
Terminal Ry. v. City of Houston, 487 S.W.3d 154, 160        lawsuits in which the state or certain governmental
(Tex. 2016); Rusk State Hosp. v. Black, 392 S.W.3d          units have been sued unless the state consents to suit.”).
88, 91 (Tex. 2012). Where, as here, the material
jurisdictional facts are undisputed and the analysis of     When deciding whether a statute clearly and
the jurisdictional plea turns on an issue of statutory      unambiguously waives sovereign immunity, we:
construction, the trial court rules on the plea to the
jurisdiction as a matter of law. See Texas Dep't of Parks     (1) consider “whether the statutory provisions, even
& Wildlife v. Miranda, 133 S.W.3d 217, 227–28 (Tex.              if not a model of clarity, waive immunity without
2004). We review a trial court's ruling on a plea to the         doubt;”
jurisdiction de novo. Id. at 228.
                                                              (2) resolve any “ambiguity as to waiver ... in favor
                                                                 of retaining immunity;”
 *3 The TPIA “guarantees access to public
information, subject to certain exceptions.” Texas            (3) generally find waiver “if the Legislature requires
Dep't of Pub. Safety v. Cox Tex. Newspapers, L.P.,               that the [governmental] entity be joined in a
343 S.W.3d 112, 114 (Tex. 2011). Public information              lawsuit even though the entity would otherwise be
includes information that is collected, assembled, or            immune from suit;”
maintained by or for a governmental body. Tex. Gov't
Code § 552.002(a). Such information is available by           (4) consider whether the legislature “provided an
request unless an exception applies. In re City of               objective limitation on the governmental entity's
                                                                 potential liability”; and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      3
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)


                                                             if the Legislature requires that governmental entity be
   (5) consider “whether the statutory provisions would      joined in a lawsuit even though it would otherwise
      serve any purpose absent a waiver of immunity.”        be immune); Wichita Falls State Hosp. v. Taylor, 106
Hillman, 579 S.W.3d at 360 (citing Harris Cnty. Hosp.        S.W.3d 692, 697–698 (Tex. 2003) (“[I]f the Legislature
Dist. v. Tomball Reg'l Hosp., 283 S.W.3d 838, 844            requires that the State be joined in a lawsuit for which
(Tex. 2009)). Although section 552.325 is no model           immunity would otherwise attach, the Legislature has
of clarity, it waives immunity for Qatar Foundation's        intentionally waived the State's sovereign immunity.”).
suit by recognizing, as the supreme court explained          Also, because the remedy for a suit under this provision
in Boeing, that a party other than a governmental            is a declaration that the requested information is not
body may file a suit seeking to withhold information         subject to disclosure and because the TPIA does not
requested under the TPIA:                                    authorize attorney fees for this type of suit, there is
                                                             an objective limitation on the governmental entity's
  552.325 Parties to Suit Seeking to Withhold
                                                             potential liability. See Tex. Gov't Code § 552.323
  Information
                                                             (authorizing attorney fees for two types of suits under
  (a) A governmental body, officer for public                the TPIA, but not for suit under section 552.325);
  information, or other person or entity that files a suit   Hillman, 579 S.W.3d at 360 (in deciding whether
  seeking to withhold information from a requestor           immunity has been waived, court must consider
  may not file suit against the person requesting the        whether legislature “provided an objective limitation
  information. The requestor is entitled to intervene in     on government's potential liability”). Finally, if section
  the suit.                                                  552.325 does not waive immunity for third-party
                                                             suits seeking to withhold information, the language
   *4 (b) The governmental body, officer for public          referencing “other person or entity” filing a suit would
  information, or other person or entity that files          serve no purpose. See Hillman, 579 S.W.3d at 360 (in
  the suit shall demonstrate to the court that the           determining waiver, courts must “consider whether the
  governmental body, officer for public information,         statutory provisions would serve any purpose absent a
  or other person or entity made a timely good faith         waiver of immunity”); see also Creative Oil & Gas,
  effort to inform the requestor.... of:                     LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 134
                                                             (Tex. 2019) (“Every word in a statute is presumed to
     (1) the existence of the suit, including the subject    have a purpose and should be given effect if reasonable
        matter and ...;                                      and possible.”).
     (2) the requestor's right to intervene in the suit or
                                                             Zachor Legal Institute concedes that section 552.325
        to choose to not participate in the suit;
                                                             waives sovereign immunity but insists that it does so
     (3) the fact that the suit is against the attorney      only for suits brought by a governmental body, not
        general in Travis County district court; and         by a third party. In support of this argument, Zachor
                                                             Legal Institute contends that section 552.325 merely
      (4) the address and phone number of the office of      describes how the waiver of immunity in section
         the attorney general.                               552.324 is to be exercised. Section 552.324, titled “Suit
Tex. Gov't Code § 552.325 (emphases added); see also         by Governmental Body,” specifies that a suit by a
Boeing, 466 S.W.3d at 838 (concluding “Legislature           governmental body seeking to withhold information
intended private parties ... to have ... the right to        may only seek declaratory relief from compliance with
protect their interest in the information protected by       an Attorney General opinion, that it must be filed
section 552.104 through the judicial remedy provided         against the Attorney General in Travis County district
by section 552.325” (citations omitted)). Further, the       court within thirty days of the Attorney General's
fact that the provision requires that a suit seeking to      decision, and that if the governmental body does not
withhold information be filed against the Attorney           file such a suit, it must comply with the Attorney
General makes clear that the Legislature intended to         General's decision. See Tex. Gov't Code § 552.324.
waive immunity for such suits. See Hillman, 579              Section 552.325, on the other hand, recognizes that
S.W.3d at 360 (noting that courts generally find waiver      persons or entities other than a governmental body



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)


may file a suit seeking to withhold information from         because it addresses a “victim of a violation of [the
a requestor, prohibits filing such a suit against a          TPIA]” by a governmental body. See id. § 552.3215.
requestor, directs that these suits be filed against         A party seeking to withhold protected information
the Attorney General, and describes how requestors           is not yet, and may never be, a victim of a TPIA
are to be notified and treated in these types of             violation involving the release of that information.
suits. See id. § 552.325. In sum, although the two           Only when the governmental body improperly releases
provisions might overlap, section 552.324 addresses          the information would a party seeking to withhold
only suits by governmental bodies seeking to withhold        information potentially fall under section 552.3215,
information, while section 552.325 addresses all suits       but at that point the damage would have been done.
seeking to withhold information from a requestor and,
most important here, recognizes that parties other           In conflict with its argument that the TPIA waives
than a governmental body may file such suits. For            sovereign immunity only for suits by a governmental
that reason, we would impermissibly have to decide           body, Zachor Legal Institute also suggests that Qatar
that section 552.325's reference to “other person or         Foundation could have overcome the sovereign-
entity” has no purpose if we were to accept Zachor           immunity barrier by including Texas A&M in its suit.
Legal Institute's interpretation. See Creative Oil &         But section 552.325's only party-specific requirements
Gas, 591 S.W.3d at 134 (“Every word in a statute is          are that the suit be brought against the Attorney
presumed to have a purpose and should be given effect        General and that the requestor may not be named
if reasonable and possible.”). We would also have            as a party. See Tex. Gov't Code § 552.325. Nor is
to ignore the Texas Supreme Court's conclusion that          there any requirement that the governmental body
section 552.325 authorizes third-party suits seeking to      be named party to the suit because the core issue
withhold protected information. Boeing, 466 S.W.3d at        in such a suit, and thus the subject of any resulting
833, 838.2                                                   judgment, is whether the requested information can be
                                                             withheld. See id.; see also id. §§ 552.104 (exempting
 *5 Zachor Legal Institute argues that the only              from disclosure information that provides advantage to
available relief for a third party seeking to withhold       competitor or bidder), .110 (exempting from disclosure
protected information from a requestor is to submit          trade secrets and confidential or financial information).
comments to the Attorney General in response to a            “[W]hether information is subject to the [TPIA] and
governmental body's request for an Attorney General          whether an exception to disclosure applies to the
opinion, see Tex. Gov't Code § 552.305(b) (allowing          information are questions of law.” City of Garland
person whose interests may be involved, to submit to         v. Dallas Morning News, 22 S.W.3d 351, 357 (Tex.
Attorney General “reasons why the information should         2000).
be withheld or released”), or to file suit for declaratory
or injunctive relief against the governmental body           In a final argument, Zachor Legal Institute contends
under section 552.3215, see id. § 552.3215 (allowing         that the district court lacks subject-matter jurisdiction
victim of TPIA violation to complain to appropriate          over Qatar Foundation's suit because Texas A&M,
district or county attorney or to Attorney General and       as the governmental body holding the requested
authorizing district or county attorney or Attorney          information, is an indispensable party to the suit, and
General to file suit against governmental body in            as a result, the district court could not give adequate
response to complaint). Nothing in the text of the           relief without Texas A&M's joinder. See Tex. R.
TPIA, however, suggests that these are the exclusive         Civ. P. 39(a) (governing joinder of persons needed
remedies for such parties and, as discussed above, the       for just adjudication). The trial court cannot give
Texas Supreme Court has explained to the contrary            complete relief without Texas A&M as a party, Zachor
that the TPIA allows third parties to raise privacy          Legal Institute argues, because Texas A&M, not the
and property issues “with the Attorney General, or in        Attorney General, has the duty to produce public
district court, or both.” Boeing, 466 S.W.3d at 833          information and because Texas A&M is now under a
(citing Tex. Gov't Code §§ 552.305(b), .325). We also        mandatory duty to disclose the requested information
note that section 552.3215 does not offer a meaningful       given that it did not file a lawsuit challenging the
remedy to a party seeking to withhold information            Attorney General's decision. See Tex. Gov't Code



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      5
Qatar Foundation for Education, Science and Community..., --- S.W.3d ---- (2021)


                                                             civil procedure 39”). Here, because we are remanding,
552.324(b). However, even assuming Zachor Legal
                                                             Zachor Legal Institute can raise the Rule 39 issue with
Institute's assertions are correct, the Texas Supreme
                                                             the trial court to allow it to determine whether it should
Court has indicated that the failure to join a necessary
                                                             refuse to enter a judgment or declaration in Texas
party does not deprive the trial court of subject-matter
jurisdiction; instead, it raises the prudential question     A&M's absence. See Brooks, 141 S.W.3d at 163.
of whether the trial court should have refused to
                                                              *6 Based on the text of the TPIA and the supreme
proceed in the necessary party's absence. See Brooks
                                                             court's decision in Boeing, we hold that the TPIA
v. Northglen Ass'n, 141 S.W.3d 158, 162–63 (Tex.
                                                             waives sovereign immunity for Qatar Foundation's suit
2004); see also id. at 163 (holding that party had
                                                             against the Attorney General. Because immunity has
waived Rule 39 issue by failing to raise it before
                                                             been waived, the district court has jurisdiction over
trial court); Texas Ass'n of Bus. v. Texas Air Control
                                                             Qatar Foundation's suit and, thus, erred in dismissing
Bd., 852 S.W.2d 440, 444 (Tex. 1993) (noting that
                                                             Qatar Foundation's suit. Accordingly, we sustain Qatar
subject-matter jurisdiction “is never presumed and
                                                             Foundation's sole issue on appeal.
cannot be waived”); Barrera v. Chererco, LLC, No.
04-16-00235-CV, 2017 WL 943436, at *3 (Tex. App.
—San Antonio Mar. 8, 2017, no pet.) (“The failure to
join a person whose interests could be affected by the       CONCLUSION
trial court's judgment or declaration does not deprive a
trial court of jurisdiction.”); Mining v. Hays Cnty. Bail    Having sustained Qatar Foundation's issue, we reverse
Bond Bd., No. 03-05-00448-CV, 2006 WL 952402, at             the district court's judgment and remand the case to the
*5 (Tex. App.—Austin Apr. 14, 2006, no pet.) (noting         district court for further proceedings.
that in Brooks “the supreme court has more recently
held that subject matter jurisdiction is rarely implicated
                                                             All Citations
by the failure to join a party required under section
37.006(a) of the declaratory judgment act or rule of         --- S.W.3d ----, 2021 WL 1418988


Footnotes
1      The request characterized Qatar Foundation as an agency or subdivision of the Qatari government. Qatar
       Foundation disputes this characterization.
2      Zachor Legal Institute maintains that the Texas Supreme Court's statements regarding section 552.325 and
       third-party rights in Boeing are dicta, and thus do not control our analysis here, because jurisdiction was
       not an issue in that case. We disagree that the statements are dicta. In holding that Boeing could invoke
       section 552.104's exception, the supreme court explicitly relied on Boeing's being able to protect its privacy
       and property interests through the “judicial remedy provided in section 552.325.” Boeing Co. v. Paxton, 466
       S.W.3d 831, 839 (Tex. 2015). We cannot disregard as dicta the supreme court's discussion of an issue that
       supports its ultimate conclusion. See Texas Farm Bureau Mut. Ins. v. Sturrock, 146 S.W.3d 123, 127–28
       (Tex. 2004) (holding that its discussion of an issue that supports ultimate conclusion is not dicta).


End of Document                                                        © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       6
EXHIBIT B
University of Texas Rio Grande Valley v. Hernandez, Not Reported in S.W. Rptr. (2021)
2021 WL 375429

                                                          On December 13, 2016, Hernandez submitted a public
                                                          information request (PIR) to UTRGV under the PIA
              2021 WL 375429
                                                          requesting documents related to an investigation that
Only the Westlaw citation is currently available.
                                                          UTRGV was conducting on her.1 UTRGV informed
      SEE TX R RAP RULE 47.2 FOR                          Hernandez in a letter dated January 5, 2017, that
DESIGNATION AND SIGNING OF OPINIONS.                      “one or more exceptions to the disclosure under the
                                                          [PIA] may apply to some in or all of the responsive
            Court of Appeals of Texas,
                                                          information,” and that UTRGV forwarded the PIR to
            Corpus Christi-Edinburg.
                                                          the Attorney General's Office (AG) for a determination
                                                          as to whether the information must be released. That
    The UNIVERSITY OF TEXAS RIO                           same day, UTRGV also wrote the AG asking whether
      GRANDE VALLEY, Appellant,                           certain records should be produced in response to
                   v.                                     Hernandez's request.

     Leila HERNANDEZ and William                          Before the AG responded to UTRGV's letter,
         D. Mount Jr., Appellees.                         Hernandez filed a writ of mandamus in the trial court,
                                                          alleging that UTRGV violated the PIA by failing to
             NUMBER 13-19-00180-CV                        timely respond to her request.2 See Tex. Gov't Code
                          |                               Ann. § 552.301 (providing that within ten days of
        Delivered and filed February 4, 2021              receipt of a PIR, the governmental body must ask for
On appeal from the 92nd District Court of Hidalgo         a decision from the AG about whether the information
County, Texas.                                            may be withheld). She also requested attorney's fees
                                                          stating she has “incurred substantial attorney's fees in
Attorneys and Law Firms                                   the prosecution of this action and [she] has a right to
                                                          obtain those fees.”
William D. Mount Jr., Katie P. Klein, for Appellees.
                                                          On March 15, 2017, the AG ruled that some
Jennifer S. Jackson, for Appellant.
                                                          information needed to be produced, some information
Before Justices Benavides, Longoria, and Tijerina         could be redacted, and some information should
                                                          be withheld. UTRGV sent Hernandez the requested
                                                          documents in accordance with the AG's ruling.3
MEMORANDUM OPINION                                        Hernandez amended her petition and Mount, her
                                                          attorney, joined as a party after UTRGV asserted
Memorandum Opinion by Justice Tijerina                    that Hernandez did not qualify as a “requestor”
                                                          under the PIA. UTRGV subsequently filed a plea
 *1 In this interlocutory appeal, appellant the           to the jurisdiction and a motion for partial summary
University of Texas Rio Grande Valley (UTRGV),            judgment. UTRGV and appellees filed competing
challenges the trial court's denial of its supplemental   motions for summary judgment, and UTRGV filed a
plea the jurisdiction in a case brought by appellees      second plea to the jurisdiction and a second motion
Leila Hernandez and William D. Mount, Jr. under           for summary judgment. The trial court did not rule on
the Public Information Act (PIA). By two issues,          these motions.
UTRGV claims the trial court erred in dismissing its
plea because (1) appellees' PIA claim is moot and (2)      *2 On October 26, 2018, UTRGV produced more
appellees are not entitled to attorney's fees under the   information and filed a supplemental plea to the
PIA. We reverse and render.                               jurisdiction, seeking to dismiss appellees' case and
                                                          request for attorney's fees as moot because it had
                                                          “produced the responsive documents earlier today,”
I. Background                                             and therefore, “there is no live case or controversy
                                                          before the court.” Appellees responded that UTRGV


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   1
University of Texas Rio Grande Valley v. Hernandez, Not Reported in S.W. Rptr. (2021)
2021 WL 375429

had not produced all the information; namely,                399 (Tex. App.—Houston [1st Dist.] 2006, no pet.)
UTRGV failed to produce a video recording and                (quoting F.D.I.C. v. Nueces County, 886 S.W.2d
pictures concerning Hernandez. UTRGV subsequently            766, 767 (Tex. 1994)). “To constitute a justiciable
produced the requested video recording and pictures          controversy, there must exist a real and substantial
on January 17, 2019 and re-urged its motion stating          controversy involving genuine conflict of tangible
the production of information mooted appellees' claim        interests and not merely a theoretical dispute.” Bonham
and request for attorney's fees. The trial court held an     State Bank v. Beadle, 907 S.W.2d 465, 467 (Tex.
evidentiary hearing on UTRGV's supplemental plea to          1995); Kessling v. Friendswood Indep. School Dist.,
the jurisdiction and denied UTRGV's plea. UTRGV              302 S.W.3d 373, 380 (Tex. App.—Houston [14th
filed this interlocutory appeal.                             Dist.] 2009, pet. denied). “If a controversy ceases to
                                                             exist—‘the issues presented are no longer “live” or
                                                             the parties lack a legally cognizable interest in the
                                                             outcome’—the case becomes moot.” Williams v. Lara,
II. Public Information Act
                                                             52 S.W.3d 171, 184 (Tex. 2001). If a case becomes
UTRGV contends that the trial court erred when it            moot, the court loses jurisdiction over the claims. Id.
denied its supplemental plea to the jurisdiction because
appellees' PIA claim was rendered moot as a result of
                                                                2. Public Information Act
UTRGV's production of the requested information.
                                                             Under the PIA, upon a request for public information,
                                                             a governmental body must promptly produce public
A. Standard of Review                                        information for inspection, duplication, or both. Tex.
A plea to the jurisdiction challenges the trial court's      Gov't Code Ann. § 552.221. Public information is any
subject matter jurisdiction to hear a case. Bland Indep.     information which, under a law or ordinance or in
Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex. 2000). The      connection with the transaction of official business,
existence of subject matter jurisdiction is a question of    is collected, assembled or maintained by or for a
law that we review de novo. State Dep't of Highways          governmental body and the governmental body owns
& Pub. Transp. v. Gonzalez, 82 S.W.3d 322, 327 (Tex.         the information or has a right of access to it. Id. §
2002). When a plea to the jurisdiction “ ‘challenges the     552.002; City of Garland v. Dall. Morning News, 22
existence of jurisdictional facts, we consider relevant      S.W.3d 351, 356 (Tex. 2000).
evidence submitted by the parties when necessary to
resolve the jurisdictional issues raised,’ even where        If a governmental body receives a PIR for information
those facts may implicate the merits of the cause of         that it wishes to withhold from public disclosure and
action.” City of Waco v. Kirwan, 298 S.W.3d 618, 622         believes is excepted from disclosure under the PIA,
(Tex. 2009) (quoting Tex. Dep't & Wildlife v. Miranda,       within ten days of receipt of the written request, the
133 S.W.3d 217, 227 (Tex. 2004)). If the evidence            governmental body must ask for a decision from the
creates a fact question regarding jurisdiction, the trial    AG about whether the information may be withheld.
court cannot grant the plea to the jurisdiction, and the     See Tex. Gov't Code Ann. § 552.301(a). “Unless
fact issue will be resolved by the factfinder; however,      the information requested is confidential by law,
if the relevant evidence is undisputed or fails to raise a   the governmental body may disclose the requested
fact question on the jurisdictional issue, the trial court   information to the public or to the requestor before
rules on the plea as a matter of law. Miranda, 133           the attorney general makes a final determination that
S.W.3d at 228.                                               the requested information is public or, if suit is filed
                                                             under this chapter, before a final determination that the
                                                             requested information is public has been made by the
B. Applicable Law                                            court with jurisdiction over the suit.” Id. § 552.303(a).

  1. Mootness
                                                              *3 Section 552.321 of the PIA waives sovereign
“The mootness doctrine limits courts to deciding
                                                             immunity allowing a requestor to file suit for a writ
cases in which an actual controversy exists.” Hous.
                                                             of mandamus compelling a governmental body to
Chronicle Publ'g Co. v. Thomas, 196 S.W.3d 396,
                                                             make information available for public inspection if the


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      2
University of Texas Rio Grande Valley v. Hernandez, Not Reported in S.W. Rptr. (2021)
2021 WL 375429

governmental body refuses to request an AG decision       delay in the release of information subject to disclosure
or refuses to supply public information or information    under the PIA). On this basis, we sustain UTRGV's
that the AG has determined is not excepted from           first issue and conclude UTRGV's production of
disclosure. Id. § 552.321(a). However, “the legislature   documents mooted appellees' PIA case.4 See Tex.
has not addressed or provided a waiver of sovereign       Gov't Code Ann. § 552.321(a); Nehls, 522 S.W.3d at
immunity as to a claim that is based on a governmental    30 (holding that “appellants' release of information
body's delay or its motives for delaying the release      eliminated the justiciable controversy that formed
of information that is subject to disclosure under the    the basis of [plaintiffs'] claim”); Abbott, 444 S.W.3d
PIA.” Nehls v. Hartman Newspapers, LP, 522 S.W.3d         at 325–26 (reversing the trial court's denial of the
23, 29 (Tex. App.—Houston [1st Dist.] 2017, pet.          city's plea to the jurisdiction because it lacked subject
denied) (quoting Gates v. Tex. Dep't of Family and        matter jurisdiction over the plaintiff's mandamus claim
Protective Servs., No. 03-15-00631-CV, 2016 WL            when the city proved it turned over the responsive
3521888, at *4 (Tex. App.—Austin June 23, 2016, pet.      documents”); Tex. State Bd. of Veterinary Med.
denied) (mem. op.)).                                      Exam'rs v. Giggleman, 408 S.W.3d 696, 704–06 (Tex.
                                                          App.—Austin 2013, no pet.) (holding a plaintiff's
                                                          PIA claim is mooted by the governmental entity's
C. Analysis
                                                          production of the requested information); Gates, 2016
Here, the uncontroverted evidence established that
                                                          WL 3521888, at *5 (concluding that a PIA claim is
UTRGV released the video recording and photographs
                                                          moot by the government official's release of requested
that Hernandez requested. After receiving the
                                                          information); Dall. Morning News, Inc. v. City of
information, appellees continued to allege the case
                                                          Arlington, No. 03-10-00192-CV, 2011 WL 182886, at
is not moot because “not all information has been
                                                          *3–4 (Tex. App.—Austin Jan. 21, 2011, no pet.) (mem.
produced.” However, appellees did not specify what
                                                          op.) (holding a PIA controversy moot where the city
public information UTRGV is withholding that is
                                                          voluntarily released the requested document).
responsive to Hernandez's request or provide evidence
to support their claim that UTRGV is withholding
information. See Ryland Group v. Hood, 924 S.W.2d
120, 122 (Tex. 1996) (“Conclusory affidavits are not      III. Attorney's Fees
enough to raise fact issues.”). Instead, appellees urge
us to conclude that because UTRGV produced the             *4 By its second issue, UTRGV claims that the
video recording and photographs after it claimed there    trial court erred in denying its plea to the jurisdiction
were no more documents to produce, there must be          because appellees' related claim for attorney's fees was
more documents in UTRGV's possession relevant to          also rendered moot.
Hernandez's request. We decline to make such an
inference. Stated another way, appellees did not raise    In an action brought under the PIA, “the court shall
a fact question on the issue of whether UTRGV was         assess costs of litigation and reasonable attorney['s]
refusing or unwilling to supply the public information.   fees incurred by a plaintiff who substantially prevails.”
See City of El Paso v. Abbott, 444 S.W.3d 315, 326        Tex. Gov't Code Ann. § 552.323(a). To qualify as a
(Tex. App.—Austin 2014, pet denied) (holding that         “prevailing party,” a plaintiff must obtain (1) judicially
even assuming the city had not disclosed all responsive   sanctioned relief on the merits of its claim that
documents, the bottom line for purposes of appellate      (2) materially alters the legal relationship between
review of the city's plea to the jurisdiction is that     the parties such as a damages award, injunctive or
the plaintiff did not offer any evidence to controvert    declaratory relief, or consent decree or settlement
or question the city's conclusive evidence that it        in the party's favor. Intercont'l Grp. P'ship v. KB
searched extensively for the requested documents and      Home Lone Star L.P., 295 S.W.3d 650, 653–55
turned over the same). Moreover, UTRGV's delay in         (Tex. 2009). Several courts of appeals in Texas have
producing information is not evidence that it has not     held that a requestor whose PIA claim is rendered
complied with the PIA. See Gates, 2016 WL 3521888,        moot by the voluntary production of documents by a
at *4 (providing that the legislature has not waived      governmental body during the pendency of suits does
sovereign immunity based on a governmental body's         not “substantially prevail” under the PIA. See Nehls,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
University of Texas Rio Grande Valley v. Hernandez, Not Reported in S.W. Rptr. (2021)
2021 WL 375429

                                                            on the requirement that party “substantially prevail”).
522 S.W.3d at 32; Giggleman, 408 S.W.3d at 703–06;
                                                            Accordingly, there is no “live” issue regarding whether
City of Dallas v. Dall. Morning News, L.P., 281 S.W.3d
                                                            appellees are entitled to attorney's fees under the PIA.
708, 718 (Tex. App.—Dallas 2009, no pet.); see also
                                                            See Nehls, 522 S.W.3d at 32. We sustain UTRGV's
Gates, 2016 WL 3521888, at *7–8; Hudson v. Paxton,
                                                            second issue.
No. 03-13-00368-CV, 2015 WL 739605, at *3–5 (Tex.
App.—Austin Feb. 20, 2015, pet. denied) (mem. op.);
Brazee v. City of Spur, No. 07-12-00405-CV, 2014 WL
2810339, at *3 (Tex. App.—Amarillo June 10, 2014,           IV. Conclusion
no pet.) (mem. op.); Arlington, 2011 WL 182886, at
*3–4.                                                       Appellees' claims under the PIA are moot.
                                                            Accordingly, we reverse the trial court's judgment
Because appellees' mandamus claim is moot as a              and render judgment dismissing appellees' writ of
matter of law, their accompanying claim for attorney's      mandamus in the trial court.
fees under § 552.323(a) is likewise rendered moot.
See Giggleman, 408 S.W.3d at 706 (holding that the
                                                            All Citations
pending attorney's fees claims did not preserve live
controversy because the failure to obtain affirmative       Not Reported in S.W. Rptr., 2021 WL 375429
relief precluded an attorney's fees award predicated


Footnotes
1     Pursuant to the PIA, Hernandez requested the following information from January 1, 2011 to the present:
          1. A copy of each and every offense or police report concerning Leila Hernandez;
          2. A copy of each and every investigative file concerning Leila Hernandez;
          3. A copy of each and every complaint or report made against Leila Hernandez;
          4. A copy of each and every inventory or record of tangible property seized from Leila Hernandez;
          5. A copy of each and every warrant issued concerning Leila Hernandez;
          6. A copy of each and every lab report concerning Leila Hernandez;
          7. A copy of each and every voice recording concerning Leila Hernandez;
          8. A copy of each and every video recording concerning Leila Hernandez;
          9. A copy of each and every witness statement concerning Leila Hernandez; and
          10. A copy of each and every statement of Leila Hernandez.
2     UTRGV was closed for the holidays from Thursday, December 22, 2016 through Monday, January 2, 2017.
3     Appellees asserted the information UTRGV produced was incomplete because there were redactions to
      that information. However, information is excepted from disclosure “if it is information considered to be
      confidential by law, either constitutional, statutory, or by judicial decision.” Tex. Gov't Code Ann. § 552.101.
4     Appellees also assert that a trial is necessary to determine the truthfulness or falsity of UTRGV's statements
      and that due to UTRGV's “bad faith, failure to produce information, delays in producing information, and
      false statements,” Hernandez has incurred over $20,000 in attorney's fees. However, these claims are not
      cognizable under the PIA because the waiver of sovereign immunity is limited to mandamus relief for the
      disclosure of public information. See Tex. Gov't Code Ann. § 552.321 (allowing for suit for a writ a mandamus
      for the disclosure of public information), § 311.034 (“A statute shall not be construed as a waiver of sovereign
      immunity unless the waiver is effected by clear and unambiguous language.”).


End of Document                                                       © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                  Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       4
EXHIBIT C
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

                                                           Doe's ultra vires claim but reverse the order as to
                                                           her remaining claims and render judgment dismissing
              2020 WL 7703126
                                                           those claims.
Only the Westlaw citation is currently available.

      SEE TX R RAP RULE 47.2 FOR
DESIGNATION AND SIGNING OF OPINIONS.                       BACKGROUND
        Court of Appeals of Texas, Austin.                 In her live petition, Doe—a fifty-one-year-old “wife,
                                                           mother, professional and private citizen [who] has
       The CITY OF AUSTIN, Chief                           never been convicted of a crime”—alleges that she
      Brian Manley, and the Austin                         was recently arrested in Austin and accused of driving
      Police Department, Appellants                        while intoxicated (DWI), a misdemeanor charge she
                                                           denies. After Doe was transported to the Travis
                   v.                                      County Jail, a sheriff's deputy told her that a booking
           Jane DOE, Appellee                              photo would be taken, but she objected to being
                                                           photographed “on the grounds that the booking photo
                NO. 03-20-00136-CV                         would likely be posted on the internet and introduced
                          |                                into the public domain in violation of her right
              Filed: December 29, 2020                     to privacy and right to due process.” The deputy
                                                           explained that the photo was being taken “solely to
FROM THE 419TH DISTRICT COURT OF                           confirm [her] identity for internal law enforcement
TRAVIS COUNTY, NO. D-1-GN-19-007388, THE                   purposes and that if [she] did not submit [to having
HONORABLE CATHERINE MAUZY, JUDGE                           her photo taken] she would be sent to a holding cell
PRESIDING                                                  until she acquiesced.” After the photo was taken and
                                                           upon Doe's release from jail, the deputy instructed her
Attorneys and Law Firms
                                                           to inform APD that she “did not consent to the public
Ana Marie Jordan, Jordan Law Office, 5101 Lorraine         release” of the booking photo.
Drive, Frisco, TX 75034, for Appellee.
                                                           Doe alleges that the APD maintains a policy
Hannah Vahl, City of Austin Law Department, P. O.          —“authored, adopted, and enforced by” Chief Manley
Box 1546, Austin, TX 78767-1546, Sara Schaefer,            —declaring that “[m]ug shots of adult arrestees are
City of Austin Law Department, 301 W. 2nd St.,             subject to public release unless the release would
Austin, TX 78701-4652, for Appellants.                     interfere with law enforcement interests or hinder
                                                           investigative efforts ... [and, the mug shots] are
Before Chief Justice Rose, Justices Baker and Kelly
                                                           publicly released automatically through the online
                                                           APD Booking Photo Database Search 13 days after
                                                           date of arrest.” The policy is identified as APD General
MEMORANDUM OPINION                                         Order 326.4 (GO 326.4), and Doe appended a copy
                                                           of it to her petition. Doe alleges that the policy
Thomas J. Baker, Justice
                                                           “also excepts from disclosure information considered
 *1 The City of Austin, the Austin Police Department       ‘restricted’ including ‘criminal history information’
(APD), and APD Chief Brian Manley (collectively, the       and ‘any information that is otherwise privileged or
City) appeal the trial court's order denying their plea    restricted under state or federal law.’ ”
to the jurisdiction. Appellee, Jane Doe, individually
and on behalf of all others similarly situated, sued       Doe complains that the APD posts photos on its
appellants for declaratory and injunctive relief related   mug-shot website continuously for thirteen days from
to their publication of booking photos (a.k.a. “mug        original release date “without regard to whether an
shots”) on APD's website. For the following reasons,       individual has received due process for the crime
we will affirm in part the trial court's order as to       of which the individual is accused or whether the



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    1
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

crime is a felony, misdemeanor, violent or non-violent
offense, or whether the accused is a fugitive from
                                                              DISCUSSION
justice.” Further, she contends that the website's search
function permits searches for booking photos based            In its plea to the jurisdiction, the City contended that
on name, booking number, booking date, and charges;           (1) it enjoys governmental immunity from Doe's cause
that photos can be “exported” without restriction,            of action for common-law invasion of privacy, an
including the ability to print and download them onto         intentional tort, for which the Texas Tort Claims Act
personal computers where they can be manipulated,             (TTCA) does not waive immunity; (2) Doe's claims
changed, and distributed; and that when the photo is          under the UDJA seek merely an interpretation of the
downloaded, it contains no date identifying when it           PIA, a claim for which the UDJA does not waive
was taken or for what type of offense or whether the          immunity, and the PIA does not waive its immunity
arrestee was charged or exonerated or whether the case        under the facts alleged; and (3) Doe's ultra vires claim
was dismissed.                                                against Chief Manley is not viable because she is
                                                              complaining solely about acts within the exercise of his
 *2 Following her release from jail and before the
                                                              official discretion.1 We review the trial court's ruling
mug shot was published on the APD website, Doe
                                                              on the plea to the jurisdiction de novo. See Presidio
provided the City with written notice that she did not
                                                              Indep. Sch. Dist. v. Scott, 309 S.W.3d 927, 929 (Tex.
consent to the release or publication of her booking
                                                              2010); Texas Dep't of Parks & Wildlife v. Miranda, 133
photo, citing the common-law doctrine of privacy and
                                                              S.W.3d 217, 225–26 (Tex. 2004).
confidentiality under the Texas Public Information
Act (PIA). She also requested that the City obtain an
opinion from the Texas Attorney General regarding             Does the City enjoy governmental immunity from
interpretation of the PIA's provisions concerning             Doe's claims?
APD's planned release of the photo. The City                  A city, as a political subdivision of the state, is immune
responded that it would publish the photo on the              from suit and liability unless the state consents. City of
website despite Doe's objections.                             Watauga v. Gordon, 434 S.W.3d 586, 589 (Tex. 2014).
                                                              Governmental immunity defeats a court's jurisdiction.
Doe immediately filed an original petition and                Dallas Area Rapid Transit v. Whitley, 104 S.W.3d
motion for temporary restraining order and temporary          540, 542 (Tex. 2003). Where a government entity
injunction (TI) seeking to prohibit the City from             challenges jurisdiction on the basis of immunity, the
releasing and publishing the photo. Shortly thereafter,       plaintiff must affirmatively demonstrate the court's
the City and Doe executed a Rule 11 agreement                 jurisdiction by alleging a valid waiver of immunity.
prohibiting the release and publication of Doe's              Ryder Integrated Logistics, Inc. v. Fayette County,
booking photo on the APD mug-shot website until the           453 S.W.3d 922, 927 (Tex. 2015). To determine if the
trial court heard and ruled on the motion for TI. In her      plaintiff has met that burden, we consider the facts the
live petition, Doe asserts causes of action for violation     plaintiff has alleged and, to the extent it is relevant to
of her common-law right to privacy and violation of the       the jurisdictional issue, the evidence the parties have
PIA; seeks declarations under the Uniform Declaratory         submitted. Whitley, 104 S.W.3d at 542.
Judgments Act (UDJA), including that GO 326.4 is
invalid; and contends that Chief Manley's posting of          However, as Doe argues in her brief, a city has no
the photos on the APD website constitutes an ultra            immunity of its own but is only afforded the state's
vires act. The City filed a plea to the jurisdiction, which   immunity when it is acting as the state's agent and
the trial court heard contemporaneously with Doe's            performing governmental functions for public benefit.
motion for TI. The trial court granted the TI and denied      Wasson Ints., Ltd. v. City of Jacksonville, 489 S.W.3d
the plea to the jurisdiction. This appeal ensued. See         427, 433 (Tex. 2016) (“[A] city is not a freestanding
Tex. Civ. Prac. & Rem. Code § 51.014.                         sovereign with its own inherent immunity.”); see also
                                                              Rosenberg Dev. Corp. v. Imperial Performing Arts,
                                                              Inc., 571 S.W.3d 738, 746 (Tex. 2019) (“Political
                                                              subdivisions of the state—such as counties, cities,



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        2
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

and school districts—are not sovereign entities, but        at 343–44 (holding that plaintiffs' contract with city to
under the governmental-immunity doctrine, they share        provide curbside leaf and brush collection within city
the state's immunity when performing governmental           was encompassed by TTCA's inclusion of “garbage
functions as the state's agent.”). Political subdivisions   and solid waste removal, collection, and disposal” on
are immune from suit for acts performed as a branch         list of municipalities' governmental functions). Thus,
of the state but not for those acts performed in a          as our sister court has determined, we “need not
proprietary, non-governmental capacity. See Tooke v.        consider classification of an activity under common
City of Mexia, 197 S.W.3d 325, 343 (Tex. 2006).             law if the activity is defined by statute.” Martinez v.
While the “proprietary-governmental dichotomy” is           City of San Antonio, 220 S.W.3d 10, 14 (Tex. App.
not a “clear one,” “generally speaking, a municipality's    —San Antonio 2006, no pet.). The TTCA expressly
proprietary functions are those conducted ‘in its           categorizes “police and fire protection and control”
private capacity, for the benefit only of those within      as a governmental function. Tex. Civ. Prac. & Rem.
its corporate limits, and not as an arm of the              Code § 101.0215(a)(1). Therefore, if the action that
government,’ while its governmental functions are           Doe challenges falls within the category of “police
‘in the performance of purely governmental matters          protection and control,” then it is a governmental
solely for the public benefit.’ ” Id. (quoting Dilley v.    function for which the City enjoys governmental
City of Houston, 222 S.W.2d 992, 993 (Tex. 1949)).          immunity. See Martinez, 220 S.W.3d at 14.
“Acts that are proprietary in nature, therefore, are not
done as a branch of the state, but instead for ‘the         Doe concedes that police protection and control
private advantage and benefit of the locality and its       generally—and even the release of “basic information
inhabitants.’ ” Wasson, 489 S.W.3d at 433 (quoting          related to herself or her arrest”—are “law enforcement
City of Galveston v. Posnainsky, 62 Tex. 118, 127           actions authorized and mandated by state law” and
(1884)).                                                    thus constitute governmental functions. However, she
                                                            attempts to distinguish the City's posting of the
 *3 “Because governmental immunity extends ‘as              booking photos on the APD website from general
far as the state's [immunity] but no further,’ no           police protection and control by framing the conduct
immunity exists for acts performed in a proprietary,        as being in violation of state law (i.e., of her common-
non-governmental capacity.” Rosenberg Dev., 571             law right to privacy and of the PIA). Her argument,
S.W.3d at 746–47 (quoting Wasson, 489 S.W.3d at             it appears, is that because the posting of booking
433–34). “Like ultra vires acts, acts performed as          photos purportedly violates her right to privacy and
part of a city's proprietary function do not implicate      the PIA, it cannot, as a matter of law, constitute a
the state's immunity for the simple reason that             governmental function. However, she does not cite any
they are not performed under the authority, or for          authority to support this argument, and we conclude
the benefit, of the sovereign.” Wasson, 489 S.W.3d          that determination of this issue turns not on whether the
at 434. As a common-law doctrine, the judiciary             challenged activity violates law but rather on whether
determines whether immunity exists “in the first            the activity can reasonably be construed as police
instance and delineates its boundaries.” Id. at 435. “If    protection and control.
immunity is applicable, then the judiciary defers to
the legislature to waive such immunity.” Id. We thus        Our sister court in Martinez determined that
consider whether APD's posting of booking photos            a comprehensive program implemented and
on its mug-shot website constitutes a proprietary or        administered by a city police department to prevent
governmental function to determine whether the City         and reduce crime constituted a governmental function
enjoys governmental immunity in the first instance.         even though, as the plaintiff contended, certain aspects
                                                            of the program were proprietary in nature, such as
The Texas Supreme Court has explained that when the         providing counseling and job-training services to local
legislature has statutorily defined a particular activity   residents to prevent and suppress gang activity and
as a governmental function in the TTCA, there is            crime. See id. at 15–16. Citing to one of its prior
“no reason to think that the classification would be        opinions, the Martinez court held that a plaintiff
different under the common law.” Tooke, 197 S.W.3d          “may not split various aspects of a [municipality's]



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

operation into discrete functions and recharacterize       or other person or entity that files the suit shall
certain of those functions as proprietary.” Id. at 15      demonstrate to the court that the governmental body,
(quoting City of San Antonio v. Butler, 131 S.W.3d         officer for public information, or other person or
170, 178 (Tex. App.—San Antonio 2004, pet. denied)         entity made a timely good faith effort to inform the
(holding that city's contracting with vendor to sell       requestor ... of ... the existence of the suit ..., the
alcohol at Alamodome was “logically characterized          requestor's right to intervene ..., [and] that the suit
as part of the operation of the facility and must be       is against the attorney general ...”), .324(a) (“The
considered a government function” in light of TTCA's       only suit a governmental body may file seeking to
inclusion of “civic, convention centers, or coliseums”     withhold information from a requestor is a suit that:
in list of governmental functions)); see also Mitchell     (1) is filed in a Travis County district court against the
v. City of Dallas, 855 S.W.2d 741, 744 (Tex. App.          attorney general in accordance with Section 552.325;
—Dallas 1993), aff'd, 870 S.W.2d 21 (Tex. 1994)            and (2) seeks declaratory relief from compliance
(refusing to consider that some activities related to      with a decision by the attorney general issued under
operation of city park, such as design and construction    Subchapter G.”). Other than section 552.325, Doe
of erosion-control walls along creek with allegedly        does not identify any other section of the PIA that
dangerous drop-offs lacking adequate warnings or           purportedly waives the City's immunity from suit, and
barriers, might be proprietary where TTCA lists “parks     we have found none. Accordingly, we conclude that
and zoos” as governmental function). Similarly, we         the trial court was without jurisdiction over Doe's PIA
conclude that Doe may not characterize part of the         claim.
City's policy of releasing information to the public
as a proprietary function—that pertaining to booking
photos—and the rest of its policy—that pertaining          Does the UDJA waive the City's immunity?
to the release of “basic information” related to one's     It is settled law that the UDJA does not grant a
arrest—as a governmental function, regardless of its       trial court subject-matter jurisdiction but is “merely a
alleged illegality. We therefore hold that the City's      procedural device for deciding cases already within
posting of the booking photos on the APD website           a court's jurisdiction.” Texas Ass'n of Bus. v. Texas
constitutes a governmental function for which the City     Air Control Bd., 852 S.W.2d 440, 444 (Tex. 1993);
enjoys governmental immunity absent an applicable          see McLane Co. v. Texas Alcoholic Beverage Comm'n,
legislative waiver of immunity. See Tooke, 197 S.W.3d      514 S.W.3d 871, 875 (Tex. App.—Austin 2017, pet.
at 343–44; Martinez, 220 S.W.3d at 15–16. Doe              denied). The UDJA provides only a limited waiver of
contends that the PIA and the UDJA waive the City's        immunity when a plaintiff challenges the validity of
                                                           a statute or ordinance. Texas Lottery Comm'n v. First
immunity under the facts alleged.2
                                                           State Bank of DeQueen, 325 S.W.3d 628, 633–35 (Tex.
                                                           2010). It does not waive the state's or governmental
Does the PIA waive the City's immunity?                    body's immunity when a plaintiff seeks a declaration
 *4 Doe contends that the PIA waives the City's            of her rights under a statute or other law. Texas Dep't
immunity because she is “seeking to withhold               of Transp. v. Sefzik, 355 S.W.3d 618, 621 (Tex. 2011).
information from a requestor.” See Tex. Gov't Code         Because Doe is not challenging the validity of any
§ 552.325(a) (“A governmental body, officer for            statute or ordinance, we conclude that the trial court
public information, or other person or entity that         did not have subject-matter jurisdiction over her UDJA
files a suit seeking to withhold information from          claim. See id.; City of Dallas v. Sabine River Auth., No.
a requestor may not file suit against the person           03-15-00371-CV, 2017 WL 2536882, at *4 (Tex. App.
requesting the information.”). Importantly, however,       —Austin June 7, 2017, no pet.) (mem. op.).
she does not identify any “requestor,” and the PIA
section she cites clearly contemplates suits brought by
                                                           Has Doe alleged a viable ultra vires claim against
governmental bodies (or their agents) for their own
                                                           Chief Manley?
efforts to withhold information from a specific request
                                                           While governmental immunity generally bars suit
for public information. See id. §§ 552.325(b) (“The
                                                           against Chief Manley as an agent of the City, it
governmental body, officer for public information,
                                                           does not bar suit against him in his official capacity


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      4
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

for acting outside of his authority, that is, for ultra     information. See id. § 552.007(a); Houston Belt &
vires conduct. See Houston Belt & Terminal Ry. v.           Terminal Ry., 487 S.W.3d at 163 (“when an officer
City of Houston, 487 S.W.3d 154, 161 (Tex. 2016).           acts beyond his granted discretion—in other words,
However, if a plaintiff alleges only facts demonstrating    when he acts without legal authority—his acts are
acts within the officer's legal authority and discretion,   not protected”). Only when a government officer has
the claim seeks to control state action and is barred       “absolute discretion”—that is, free decision-making
by governmental immunity. Creedmoor-Maha Water              power without any constraints—is an ultra vires suit
Supply Corp. v. Texas Comm'n on Envtl. Quality, 307         barred. Houston Belt & Terminal Ry., 487 S.W.3d at
S.W.3d 505, 516 (Tex. App.—Austin 2010, no pet.).           163. And, as a general rule, “a public officer has no
To determine if a plaintiff has pleaded a viable ultra      discretion or authority to misinterpret the law.” Id.
vires action, the court must construe relevant statutory    (quoting In re Smith, 333 S.W.3d 582, 585 (Tex. 2011)
provisions that define the scope of the governmental        (orig. proceeding)).
body's legal authority, apply those statutes to the facts
as pleaded by the plaintiff, and ascertain whether           *5 The City contends, as outlined in its plea to
those facts constitute acts beyond the agency's legal       the jurisdiction, that Chief Manley has the discretion
authority. City of New Braunfels v. Tovar, 463 S.W.3d       to determine whether booking photos are public or
913, 919 (Tex. App.—Austin 2015, no pet.). When,            confidential because he has the “authority to interpret”
as here, the plea to the jurisdiction challenges the        the PIA and that Doe is merely complaining that he
sufficiency of the pleadings rather than the existence of   “misinterpreted” the PIA, for which an ultra vires
any of the jurisdictional facts alleged by the plaintiff,   claim does not exist. See City of El Paso v. Heinrich,
the court should make the jurisdictional determination      284 S.W.3d 366, 372 (Tex. 2009) (“To fall within
as a matter of law based solely on the facts alleged        this ultra vires exception, a suit must not complain
by the plaintiff, which are taken as true and construed     of a government officer's exercise of discretion, but
liberally in favor of jurisdiction. Prewett v. Canyon       rather must allege, and ultimately prove, that the
Lake Island Prop. Owners Ass'n, No. 03-18-00665-CV,         officer acted without legal authority or failed to
2019 WL 6974993, at *1 (Tex. App.—Austin Dec. 20,           perform a purely ministerial act.”). However, the City
2019, no pet.) (mem. op.) (citing Miranda, 133 S.W.3d       points to no statute providing Chief Manley any
at 225, 227).                                               discretion to determine what constitutes “confidential”
                                                            information under the PIA, nor have we have found
Doe alleges that Chief Manley is acting ultra vires         any, and the case law the City cites as support is
by voluntarily making public the booking photos,            distinguishable. Cf. Hall v. McRaven, 508 S.W.3d
which she contends are confidential, in violation of        232, 234 (Tex. 2017) (holding that ultra vires claim
the PIA. See Tex. Gov't Code §§ 552.007(a) (“This           did not lie against university chancellor, to whom
chapter does not prohibit a governmental body or            express authority was given by applicable rules,
its officer for public information from voluntarily         promulgated pursuant to Education Code, to interpret
making part or all of its information available to the      whether federal privacy laws required redaction of
public, unless the disclosure is expressly prohibited       otherwise public information). Unlike in Hall, Chief
by law or the information is confidential under             Manley has not been expressly authorized by statute
law.” (emphases added)), .101 (excepting from PIA's         or rules promulgated thereunder to interpret whether
disclosure requirements “information considered to be       information is “confidential” under the PIA. Therefore,
confidential by law, either constitutional, statutory, or   if Chief Manley is posting booking photos on the APD
by judicial decision”); see also id. § 552.002 (broadly     website and threatening to post Doe's booking photos,
defining “public information”). Based on the plain          and if the photos are confidential under the PIA, his act
language of section 552.007, if the booking photos are      of posting them is ultra vires, and Doe has alleged a
confidential, then Chief Manley's voluntary disclosure      viable claim.
of them by posting them on the website would
constitute an ultra vires act because he has no authority   In her petition, Doe alleges that
under the PIA to disclose confidential information;
the act expressly prohibits the release of confidential       [t]he unrestricted access to plaintiff's booking photo
                                                              would be highly objectionable to [p]laintiff, who is


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     5
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

   a reasonable person, because it was taken without          matters that would cause extreme embarrassment to
   her consent, and over her objection to its public          injured claimant); see also Adkisson v. Paxton, 459
   disclosure, and it contains a highly embarrassing          S.W.3d 761, 778 (Tex. App.—Austin 2015, no pet.)
   depiction of her personal likeness, appearance,            (“It was the Commissioner's burden to raise a fact
   facial expression, and her vulnerability while being       issue precluding release of the [subject] documents.
   booked into jail after being accused of committing a       Without any evidence to support the Commissioner's
   criminal act—of which she claims she is innocent—          claim that the requested information is protected
   after she was taken into police custody and deprived       by the common-law privacy doctrine, he has not
   of her liberties, and when released to the public          carried his summary-judgment burden to show that
   intimates guilt. Plaintiff further asserts that the        the information is excepted from disclosure under PIA
   public has no legitimate public interest in accessing      Section 552.101.”); Austin Chron. Corp. v. City of
   her booking photo. She is not, for example, a              Austin, No. 03-08-00596-CV, 2009 WL 483232, at *6–
   governmental official, habitual offender or fugitive       7 (Tex. App.—Austin Feb. 24, 2009, no pet.) (mem.
   from justice. Consequently, the unrestricted public        op.) (holding that evidence was legally insufficient to
   access and/or publication on the internet of her           support trial court's fact findings that police report was
   booking photo would be an unwarranted invasion of          private and contained highly intimate or embarrassing
   her personal privacy.                                      facts where evidence was undisputed that report had
The PIA defines “confidential information” as                 already been made public).
information “considered to be confidential by law,
either constitutional, statutory, or by judicial decision.”    *6 As already noted, the City did not challenge the
Tex. Gov't Code § 552.101. While neither the                  existence of jurisdictional facts supporting Doe's ultra
constitution nor any statute deems booking photos             vires claim but merely argued that the facts alleged in
confidential, the Texas Supreme Court has determined          her petition and the applicable law demonstrate that
that if release of information to the general public          Chief Manley's publication of the booking photos on
would invade a person's common-law right to privacy,          the APD website is not ultra vires because he has
then that information “should be deemed confidential          the authority to determine whether booking photos
by judicial decision” under the PIA. Industrial Found.        are confidential under the PIA, which argument we
of the S. v. Texas Indus. Accident Bd., 540 S.W.2d 668,       have already rejected. Therefore, taking Doe's factual
683 (Tex. 1976). The court in Industrial Foundation           allegations as true, as we must do, we conclude that
outlined two requirements for whether particular              she has alleged a viable ultra vires claim against
information is “private” and thus confidential under the      Chief Manley, see Miranda, 133 S.W.3d at 227,
PIA: (1) it contains “highly intimate or embarrassing         and whether the booking photos are confidential is
facts about a person's private affairs, such that its         a merits determination on which we defer to the
publication would be highly objectionable to a person         trial court to make in the first instance. We also
of ordinary sensibilities,” and (2) it is not “of             note that, while Doe presented some evidence to
legitimate concern to the public.” Id. at 683–85. “If         support her request for a TI,3 without a challenge
the information meets the first test, it will be presumed     by the City of the jurisdictional facts supporting
that the information is not of legitimate public concern      her claim, Doe neither had the opportunity to fully
unless the requestor can show that, under the particular      develop the record on the fact question of whether her
circumstances of the case, the public has a legitimate        booking photos are confidential under the Industrial
interest in the information notwithstanding its private       Foundation test, nor was she required to. See Miranda,
nature.” Id. at 685.                                          133 S.W.3d at 227; cf. Butnaru v. Ford Motor Co.,
                                                              84 S.W.3d 198, 204 (Tex. 2002) (noting TI's purpose
Whether information at issue meets the first test             is to preserve status quo of litigation's subject matter
is generally a fact issue to be determined by the             pending trial on merits and that to obtain TI, applicant
factfinder. See id. at 683, 685–86 (deciding that             must plead and prove “(1) a cause of action against
affidavit raised fact issue concerning privacy doctrine       defendant; (2) a probable right to the relief sought;
when it alleged that claims filed with industrial-            and (3) a probable, imminent, and irreparable injury
accident board contained information about private            in the interim”). We conclude, therefore, that Doe



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        6
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

pleaded facts sufficient to affirmatively demonstrate        on the issue. See No. 03-13-00838-CV, 2016 WL
that the trial court has jurisdiction over her ultra vires   1566400, at *3 (Tex. App.—Austin Apr. 14, 2016, no
claim alleging that Chief Manley acted without legal         pet.) (mem. op.). In contrast, Doe cites several recent
authority in voluntarily posting the booking photos at       federal cases analyzing the issue and determining that
issue on the APD website.                                    arrestees generally have rights to privacy with respect
                                                             to their booking photos. See, e.g., Detroit Free Press,
Moreover, we note that—despite the City's contention         Inc. v. United States Dep't of Just., 829 F.3d 478,
that “booking photos have never been held by                 482 (6th Cir. 2016), cert. denied, 137 S. Ct. 2158
the attorney general or a court in Texas to be               (2017) (overruling its prior twenty-year-old precedent
‘confidential under law’ ”—the absence of a prior on-        and upholding Department of Justice's Freedom of
point judicial determination about the confidentiality       Information Act policy categorizing booking photos
of the booking photos at issue does not foreclose            as confidential on basis that individuals have “a non-
the possibility of such a determination in this case.        trivial privacy interest in booking photos” in part
See Industrial Found., 540 S.W.2d at 683 (“[I]f              because such photos “fit squarely within th[e] realm
a governmental unit's action in making its records           of embarrassing and humiliating information” and
available to the general public would be an invasion         “convey guilt to the viewer”); World Publ'g Co. v.
of an individual's freedom from the publicizing of his       United States Dep't of Just., 672 F.3d 825, 827–
private affairs, then the information in those records       28 (10th Cir. 2012) (holding that detainees possess
should be deemed confidential by judicial decision.”);       privacy interest in booking photos in part because
see also Tex. Gov't Code § 552.101 (information              “mugshots in general are notorious for their visual
is “confidential” if it has been so deemed by                association of the person with criminal activity,”
judicial decision). The City cites two attorney general      “disclose unflattering facial expressions,” and carry
opinions to support its argument. See Tex. Att'y Gen.        with them “a stigmatizing effect [that] can last well
OR2016-22153 (cursorily determining that particular          beyond the actual criminal proceedings” (citations
requested booking photos did not meet Industrial             omitted)); Karantsalis v. United States Dep't of
Foundation test for confidentiality); Tex. Att'y Gen.        Just., 635 F.3d 497, 503 (11th Cir. 2011) (adopting
ORD-616 (1993) (determining that mug shot “taken in          district court's order holding that defendant has “a
connection with an individual's arrest for an offense for    continuing personal privacy interest in preventing
which he was subsequently convicted and is currently         public dissemination of his booking photographs”
serving time” is not intimate or embarrassing).              in part because “a booking photograph does more
However, those opinions are not binding on this Court.       than suggest guilt; it raises a unique privacy interest
Austin Chron., 2009 WL 483232, at *6. Furthermore,           because it captures an embarrassing moment that is not
ORD-616 is distinguishable because the individual            normally exposed to the public eye”).
whose photo was at issue had already been convicted of
the offense, and OR2016-22153 does not specify any            *7 We conclude that Doe has alleged a viable ultra
details about the particular mug shots at issue, offenses    vires claim against Chief Manley and is entitled to a
for which the individuals were arrested, or whether          determination on the merits by the trial court in the
they were convicted.                                         first instance about whether the information at issue is
                                                             “confidential.” Accordingly, we hold that the trial court
We also conclude that the case from this Court               properly denied the City's plea to the jurisdiction as to
that the City cites, City of Carrollton v. Paxton,           Doe's ultra vires claim.
is distinguishable both because it turned primarily
on the fact that the individual at issue had been
convicted of the crimes whose allegations were the
                                                             CONCLUSION
basis for the arrest and because the party asserting
that the mug shot at issue was confidential (there, the      We affirm in part the trial court's order as to Doe's
City of Carrollton) had merely asserted that a mug           ultra vires claim against Chief Manley but reverse the
shot “categorically satisfies the common-law privacy         order as to Doe's remaining claims against the City
standard” without, apparently, presenting any evidence       of Austin and APD and render judgment dismissing



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      7
City of Austin v. Doe, Not Reported in S.W. Rptr. (2020)
2020 WL 7703126

her claims against those parties because the trial court     All Citations
lacks jurisdiction over them.
                                                             Not Reported in S.W. Rptr., 2020 WL 7703126


Footnotes
1      In its plea, the City also challenged the constitutional claims that Doe made in her earlier petitions, but she
       removed those claims in her second amended (live) petition, so the City does not raise its issues as to those
       claims on appeal.
2      Doe does not contend that the TTCA waives the City's immunity, as it is settled law that the TTCA does not
       waive immunity for intentional torts, which the invasion of privacy is. See Tex. Civ. Prac. & Rem. Code §
       101.057 (providing that TTCA's waiver of immunity does not apply to claim “arising out of assault, battery,
       false imprisonment, or any other intentional tort”); Billings v. Atkinson, 489 S.W.2d 858, 860–61 (Tex. 1973)
       (“[T]he invasion of privacy is a willful tort which constitutes a legal injury.”).
3      Besides her own testimony, Doe called as witnesses a local criminal lawyer and the APD records manager.
       While the trial court admitted some exhibits, including booking photos of other individuals that APD had
       posted on its website, neither Doe nor the City sought to admit the booking photos of Doe herself.


End of Document                                                        © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                   Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       8
EXHIBIT D
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


                                                        Franklin Center related to an independent investigation
                                                        into the UT System's admissions policies was excepted
              2020 WL 7640146
                                                        from disclosure under the Texas Public Information
Only the Westlaw citation is currently available.
                                                        Act (TPIA). See Tex. Gov't Code §§ 552.001-.353.
      SEE TX R RAP RULE 47.2 FOR                        We reverse the district court's summary judgment and
DESIGNATION AND SIGNING OF OPINIONS.                    render judgment that some of the requested documents
                                                        are not excepted from disclosure under the TPIA.
        Court of Appeals of Texas, Austin.

    The FRANKLIN CENTER FOR
                                                        BACKGROUND
  GOVERNMENT and Public Integrity
     and Jon Cassidy, Appellants                        In August 2013, a member of the UT System Board
                                                        of Regents and members of the media raised questions
                 v.                                     about the possible existence of undue influence in
        The UNIVERSITY OF                               the admissions process at The University of Texas at
      TEXAS SYSTEM, Appellee                            Austin (UT Austin). The UT System Chancellor and
                                                        the Executive Vice Chancellor for Academic Affairs
                NO. 03-19-00362-CV                      tasked the Vice Chancellor and General Counsel,
                          |                             Daniel Sharphorn, and the Associate Vice Chancellor
              Filed: December 22, 2020                  for Student Affairs, Wanda Mercer, with investigating
                                                        whether there did exist undue influence or outside
FROM THE 53RD DISTRICT COURT OF                         pressure in the UT Austin admissions process. The
TRAVIS COUNTY, NO. D-1-GN-15-003417,                    investigation initially focused on the University of
THE HONORABLE TIM SULAK, JUDGE                          Texas School of Law (UT Law School), but later
PRESIDING                                               expanded to include undergraduate admissions.

Attorneys and Law Firms                                 Sharphorn and Mercer interviewed the UT Austin
                                                        President, his Chief of Staff, the current and former
Jennifer S. Jackson, Assistant Attorney General,
                                                        Deans of UT Law School, the Assistant Dean
Financial Litigation, Tax, and Charitable Trusts
                                                        for Admissions and Financial Aid of UT Law
Division, P. O. Box 12548, Austin, TX 78711-2548,
                                                        School, and other individuals affiliated with UT
Matthew R. Entsminger, Open Records Litigation,
                                                        Law School. They also reviewed undergraduate and
Administrative Law Division, P. O. Box 12548,
                                                        law school admissions data, seventy-seven letters
Capitol Station, Austin, TX 78711, for Appellee.
                                                        of recommendation sent by members of the state
Joseph R. Larsen, Gregor Wynne Arney, PLLC,             legislature to then-President Bill Powers, and Powers's
Bank of America Center, 700 Lousiana, Suite 3950,       responses to those letters. In May 2014, at the
Houston, TX 77002, for Appellants.                      conclusion of the investigation, Sharphorn and Mercer
                                                        finalized the “University of Texas System—U.T.
Before Justices Goodwin, Kelly, and Smith               Austin Admissions Inquiry Report” (the Inquiry
                                                        Report). The Inquiry Report, which was released to the
                                                        public, noted that the investigation focused on letters of
MEMORANDUM OPINION                                      recommendation “that are sent directly to the president
                                                        or a dean and are outside the prescribed application and
Chari L. Kelly, Justice                                 recommendation process.” The investigation found
                                                        no evidence of a “quid pro quo[,] an exchange
 *1 The Franklin Center for Government and Public
                                                        of admissions decisions for favors”; no evidence
Integrity and Jon Cassidy (collectively, the Franklin
                                                        “of a systematic, structured, or centralized process
Center) appeal the district court's summary judgment
                                                        of reviewing and admitting applicants recommended
in favor of The University of Texas System (the UT
                                                        by influential individuals”; and no evidence of
System) ordering that information requested by the


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   1
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


overt pressure on Admissions Office staff to admit          In August 2014, the UT System and Kroll Associates,
applicants based on the recommendations of persons of       Inc. (Kroll) entered into an “Agreement Between
influence. The Inquiry Report did, however, conclude        University and Contractor” (the Agreement) whereby
that admission decisions were likely impacted in some       Kroll, identified in the Agreement as the “Contractor,”
cases by the letters of recommendation and that the         would act as the independent firm to review the
admission rates for applicants to whom the letters          admissions process. The Agreement defined the Scope
applied were significantly higher than for the rest of      of Work as follows:
the applicant populations. The Inquiry Report further
concluded that the disparities in admission rates could       The focus will be on an evaluation of the conduct
not reasonably be explained by factors of individual          of U.T. Austin, U.T. System, and U.T. System
merit, such as grades, test scores, or other holistic         Board of Regents, (collectively “U.T.”) officials and
considerations. The Inquiry Report determined that            employees in performing admissions services, not
further investigation was unwarranted because “little         on any external recommenders. U.T.'s responsibility
would be gained by refining the data and attempting           to ensure integrity in the handling of admissions
to identify explanatory variables that would produce a        recommendations lies with the staff and officials
more precise estimate of the impact of legislator letters     within U.T., thus the charge is to determine if
of recommendation.” Instead, the Inquiry Report               the conduct of U.T. officials is beyond reproach.
recommended that “the Chancellor and Executive Vice           Specifically, the investigation should determine if
Chancellor for Academic Affairs work with institution         U.T. Austin's admissions decisions are made for any
presidents to ensure that all U.T. System institutions        reason other than an applicant's individual merit as
have incorporated the best practices in admissions            measured by academic achievement and officially
processes that have been developed within the U.T.            established personal holistic attributes, and if not,
System and across the country.” The Inquiry Report            why not.
concluded that if the Board of Regents believed
                                                              This charge is based on the premise that applicants
that there were questions that should and could be
                                                              should only be admitted to a public university based
answered by a full investigation, then the Board of
                                                              on their individual merit, i.e., academic achievement
Regents should, after full and careful deliberation,
                                                              and officially established personal holistic factors.
make the decision about whether to conduct such an
                                                              They should not gain advantage only because they
investigation.
                                                              are recommended outside the prescribed admissions
                                                              process by an influential individual, whether that
 *2 In June 2014, after the Inquiry Report was
                                                              individual is a regent, U.T. System or U.T. Austin
issued, a former Admissions official reported to
                                                              officer or staff member, member of the executive,
the UT System Chancellor and its Vice Chancellor
                                                              legislative or judicial branch, or major donor, who
and General Counsel that the UT Austin Office of
                                                              adds no new substantive information about the
the President had at times exerted pressure on the
                                                              applicant's personal merit. Any competing evidence
UT Austin Office of Admissions to admit some
                                                              or premise as to the basis for admissions should be
applicants of lesser qualifications in response to
                                                              identified so it can be openly debated.
external influences. That same month, the UT Austin
                                                            The Agreement included a section defining the
President informed the UT System Chancellor that he
                                                            “Relationship of the Parties,” which provided:
had faced pressure over the admissions process from
donors, alumni, and legislators and that, in certain          For all purposes of this Agreement and
cases, he had responded to that pressure by increasing        notwithstanding any provision of this Agreement to
the class size by the added number of people he chose         the contrary, Contractor is an independent contractor
to admit so that positions were not taken away from           and is not a state employee, partner, joint venturer,
applicants already admitted. This new information             or agent of University. Contractor will not bind
caused the Chancellor to believe that an independent          or attempt to bind University to any agreement or
firm should be retained to more thoroughly and                contract. As an independent contractor, Contractor
comprehensively review the admissions process.                is solely responsible for all taxes, withholdings, and




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    2
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


  other statutory or contractual obligations of any sort,   made of, by, or for governmental body not excepted
  including workers' compensation insurance.                from disclosure unless made confidential under other
The Agreement also required Kroll to submit a final         law). However, because the Texas Supreme Court
report to the “U.T. Austin General Counsel” that            has held that the Texas Rules of Evidence are
“describes the investigation methods employed and           “other law” for the purposes of section 552.022,
reports the investigators' factual findings.”               the Attorney General addressed the UT System's
                                                            assertion that the documents sought were protected
Kroll conducted its investigation, during the course        by the attorney-client privilege under Texas Rule of
of which it reviewed data and documents provided            Evidence 503. See Tex. R. Evid. 503 (lawyer-client
to it by the UT System and conducted interviews             privilege); In re City of Georgetown, 53 S.W.3d 328,
of various individuals involved in the admissions           336 (Tex. 2001) (orig. proceeding) (Texas Rules of
process. The UT System explained in its brief that          Evidence are “other law” within meaning of section
Kroll was provided “approximately 626,000 pages” of         552.022). The Attorney General also considered the
documents and that “the large volume was due to the         UT System's claims that the information requested
way some of the documents were stored.” Specifically,       was protected by common law and constitutional
the UT System stated that several university employees      privacy, and other TPIA provisions. See Tex. Gov't
and departments were on litigation hold status due          Code §§ 552.101 (information considered to be
to unrelated litigation and that the litigation hold        confidential by law, either constitutional, statutory, or
was implemented “in a way that made it difficult            by judicial decision); .103 (litigation exception); .111
to extract the correspondence Kroll requested, so the       (deliberative process privilege). The Attorney General
entire litigation hold file was provided instead.” In       concluded that, with certain exceptions, the documents
its report, Kroll stated that it reviewed approximately     were excepted from disclosure to the Franklin Center.
9,500 emails provided to it. After completing the
investigation, Kroll submitted its Final Report in          The UT System then sued the Attorney General in
February 2015. The 101-page report detailed Kroll's         Travis County district court challenging the portions
findings, provided its recommendations, and suggested       of the Attorney General's letter ruling that ordered
best practices. Specifically, Kroll's report states that    certain documents to be disclosed. See id. § 552.324
while it “has not attempted to second-guess the merits      (governmental body may seek declaratory relief from
of individual admissions decisions,” it “found a lack       compliance with decision by attorney general). The
of guidance for decision makers” and, in the report,        Franklin Center intervened in the suit seeking a
“attempt[ed] to offer some suggested guidelines for         declaratory judgment that all the documents were
future consideration and possible implementation.”          public information not excepted from disclosure and a
Kroll submitted its report to the UT System's General       writ of mandamus to compel the UT System to release
Counsel and the report was published on the UT              the information. See id. §§ 552.321, .3215. While
System's website.                                           the litigation was pending, the UT System created
                                                            a privilege log of documents that it had submitted
 *3 After Kroll's report was published, the Franklin        to the Attorney General as a representative sample
Center made a request under the TPIA for “all emails,       of the documents subject to the Franklin Center's
interview transcripts and other documents provided to       TPIA request and asserted that all documents on the
or obtained by Kroll investigators as part of their audit   privilege log were protected by the attorney-client
of admissions.” The UT System requested an opinion          privilege.1 The Franklin Center then filed an amended
from the Open Records Division of the Attorney              petition that narrowed the scope of documents it
General's office regarding whether the documents            sought under the TPIA. Specifically, the Franklin
sought were required to be disclosed to the Franklin        Center's amended petition states that it “seeks only that
Center. In an informal letter opinion designated            information provided to the OAG as a representative
OR2015-14088, the Attorney General ruled that the           sample identified by UT in its privilege log.” Because
information was part of a completed investigation           the scope of the documents sought was thereby
subject to TPIA section 552.022(a)(1). See Tex.             narrowed, the majority of the documents containing
Gov't Code § 552.022(a)(1) (completed investigation         the exceptions for disclosure that were the subject of



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     3
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


the UT System's original petition against the Attorney      record,” as term is defined by Family Educational
General were no longer the subject of the Franklin          Rights and Privacy Act of 1974, 20 U.S.C. §
Center's TPIA request and, consequently, the UT             1232g(a)(4), at educational institution funded by state
System's challenges to the Attorney General's ruling on     revenue); .117 (information that relates to home
that information were no longer at issue.                   address, home telephone number, emergency contact
                                                            information, or social security number of current or
The documents identified on the privilege log that          former official of governmental body excepted from
are the subject of this appeal were all either provided     disclosure); .137 (e-mail address of member of public
to Kroll by the UT System or created by Kroll in            provided for purpose of communication electronically
connection with its investigation.2 The UT System           with governmental body is confidential and not subject
groups the documents identified in the privilege            to disclosure). Finally, the UT System argued that
log in three categories. First, documents labeled           one email described in the privilege log contained
UTS-00001 through UTS-00146 consist of internal             information that was confidential under Texas Health
communications between UT System lawyers and                and Safety Code section 81.046. See Tex. Health &
UT System clients, UT Austin lawyers and UT                 Safety Code § 81.046 (information related to cases of
Austin clients, and UT System and UT Austin                 disease or health conditions is not public information
clients and lawyers regarding matters unrelated to          under Government Code chapter 522).
the Kroll investigation. Second, documents labeled
UTS-00147 through UTS-00722 and UTS-00727                   After a hearing, the trial court rendered judgment
through UTS-00734 include interview questions and           granting the UT System's motion for summary
notes and summaries created by Kroll during Kroll's         judgment and denying the Franklin Center's. The
interviews of UT System and UT Austin employees             Franklin Center perfected an appeal challenging that
and officials. Third, documents labeled UTS-0723            judgment.
through UTS-0726 include draft correspondence from
UT System General Counsel Daniel Sharphorn to
UT employees about Kroll's interviews and drafts            DISCUSSION
of other investigation-related documents as edited by
Sharphorn.                                                  Attorney-Client Privilege
                                                            Relevant to the circumstances here, the TPIA provides
 *4 The UT System and the Franklin Center                   that a completed investigation made by or for a
filed cross-motions for summary judgment regarding          governmental body is public information and not
whether the information identified in the privilege         excepted from disclosure unless it is expressly
log was excepted from disclosure because it was,            confidential under other law. Tex. Gov't Code §
in its entirety, protected from disclosure by Texas         552.022. The Texas Rules of Evidence are “other law”
Rule of Evidence 503 as “confidential communications        for the purposes of TPIA section 552.022. See In re
made for the purpose of facilitating the rendition of       City of Georgetown, 53 S.W.3d at 329. Texas Rule of
legal services to the client ... between the client or a    Evidence 503(b)(1) protects:
representative of the client and the client's lawyer or a
representative of the lawyer” or “between the client's        confidential communications made to facilitate
lawyer and the lawyer's representative.” Tex. R. Evid.        the rendition of professional legal services to
503(b)(1). The parties also joined issue on whether,          the client: (A) between the client or the client's
aside from the attorney-client privilege, certain of the      representative and the client's lawyer or the lawyer's
requested information constitutes confidential student        representative; (B) between the client's lawyer and
and applicant information excepted from disclosure            the lawyer's representative; (C) by the client, the
as well as personal contact information also excepted         client's representative, the client's lawyer, or the
from disclosure. See Tex. Gov't Code §§ 552.101               lawyer's representative to a lawyer representing
(information considered to be confidential by law             another party in a pending action or that lawyer's
or judicial decision excepted from disclosure); .114          representative, if the communications concern a
(excepting from disclosure information in “student            matter of common interest in the pending action; (D)



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                    4
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


   between the client's representatives or between the      its summary judgment motion, the UT System argued
   client and the client's representative; or (E) among     that each document identified on the log constituted
   lawyers and their representatives representing the       a “communication, created to facilitate the rendition
   same client.                                             of professional legal services.” Documents labeled
Tex. R. Evid. 503(b)(1). An attorney's investigation        UTS-00001 through UTS-00146 are emails containing
may constitute legal services such that it falls within     internal communications between UT System lawyers
the attorney-client privilege. See Harlandale Indep.        and UT System clients, UT Austin lawyers and
Sch. Dist. v. Cornyn, 25 S.W.3d 328, 334 (Tex. App.         UT Austin clients, and between UT System and
—Austin 2000 pet. denied). The relevant inquiry             UT Austin clients and lawyers regarding matters
is whether the attorney was retained to conduct an          unrelated to the Kroll investigation. These internal
investigation related to the rendition of legal services.   communications, which the UT System maintains
Id. Further, the attorney-client privilege protects not     were privileged attorney-client communications, were
only the communications between the lawyer and              provided to Kroll by the UT System. The Franklin
the client, but also communications between their           Center argued that this voluntary disclosure of the
representatives. Id.; In re XL Specialty Ins., 373 S.W.3d   attorney-client communications to Kroll waived any
46, 49-50 (Tex. 2012) (orig. proceeding). A “lawyer's       attorney-client privilege that would otherwise protect
representative” is “one employed by the lawyer to           those communications from disclosure. See Tex. R.
assist in the rendition of professional legal services.”    Evid. 511(a) (waiver by voluntary disclosure); Paxton
Tex. R. Evid. 503(a)(4)(A); In re XL Specialty Ins.,        v. City of Dallas, 509 S.W.3d 247, 262-64 (Tex.
373 S.W.3d at 56 & n.17 (explaining that rule 503(a)        2017) (discussing waiver of attorney-client privilege
(4) defines “lawyer's representative” as employee of        in context of TPIA). “It is an exception to the general
lawyer or accountant); IMC Fertilizer, Inc. v. O'Neill,     rule that the [attorney-client] privilege is waived if
846 S.W.2d 590, 592 (Tex. App.—Houston [14th                the lawyer or client voluntarily disclose privileged
Dist.] 1993, no writ) (discussing rule 503(b) and           communications to a third party.” XL Specialty Ins.,
concluding that investigator was representative of          373 S.W.3d at 50. The UT System countered that
attorney covered by attorney-client privilege).             its voluntary disclosure of the communications to
                                                            Kroll did not waive the attorney-client privilege
Whether information is subject to the TPIA and              because Kroll was not a “third party” but a “lawyer's
whether an exception to disclosure applies to the           representative” within the meaning of Rule 503(a)(4).
information at issue are questions of law. City of
Garland v. Dallas Morning News, 22 S.W.3d 351, 357          The UT System describes documents labeled
(Tex. 2000); Arlington Indep. Sch. Dist. v. Texas Att'y     UTS-00147 through UTS-00722 and UTS-00727
Gen., 37 S.W.3d 152, 163 (Tex. App.—Austin 2001,            through UTS-00734 as interview questions and notes
no pet.). It is the governmental body's burden to prove     created by Kroll during Kroll's interviews of UT
that an exception to public disclosure applies to the       System and UT Austin employees and officials.
information at issue, City of Fort Worth v. Cornyn, 86      The UT System argues that these documents are
S.W.3d 320, 323 (Tex. App.—Austin 2002, no pet.),           privileged attorney-client communications because
and exceptions to disclosure are narrowly construed,        they constitute communications made between the UT
Texas State Board of Chiropractic Examiners v. Abbott,      System's employees and officials and Kroll, acting
391 S.W.3d 343, 347 (Tex. App.—Austin 2013, no              as a “lawyer's representative.” Similarly, the UT
pet.). Thus, the UT System had the burden to establish      System argues that documents labeled UTS-00723
that the documents at issue were privileged under Rule      through UTS-00726, which it characterizes as
503. See Huie v. DeShazo, 922 S.W.2d 920, 926 (Tex.         “draft communications from UT System General
1996).                                                      Counsel Dan Sharphorn to interviewees that show
                                                            Mr. Sharphorn's redline edits,” are, despite having
 *5 The Franklin Center first argues that the UT            been shared with Kroll, protected by the attorney-
System failed to carry its burden of demonstrating that     client privilege because that privilege covers “draft
the documents listed on the privilege log are, in their     documents and communications shared among persons
entirety, protected by the attorney-client privilege.3 In



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                   5
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


within the privilege to facilitate the rendition of legal   be subject to disciplinary action because Kroll reported
services.”                                                  that there was no violation of law, rule, or policy,
                                                            and I, therefore, determined that his conduct did not
The linchpin of the UT System's claim of the attorney-      rise to the level of willful misconduct or criminal
client privilege with respect to each document listed       activity.” The UT System also relies on the affidavit of
on the privilege log is its assertion that Kroll acted      Ana Vieira Ayala, the UT System's Assistant General
as a “lawyer's representative”—i.e., one “employed by       Counsel, Legal Expert, and Information Coordinator.
the lawyer to assist in the rendition of professional       Ayala averred that the documents the UT System
legal services,” see Tex. R. Evid. 503(a)(4)(A)—in          seeks to withhold all constitute “communications ...
connection with its investigation of the admissions         made for the purpose of facilitating the rendition of
practices. In the trial court, the UT System relied         legal services.”8 The UT System argues that, taken
on the following facts to demonstrate that Kroll was        together, this evidence demonstrates that its attorney,
a “lawyer's representative.” First, the UT System           Sharphorn, “hired Kroll to conduct an investigation to
presented two affidavits of Daniel Sharphorn, Vice          enable Sharphorn to better advise his clients” and that,
Chancellor and General Counsel for the UT System.           consequently, Kroll is a “lawyer's representative” as
Sharphorn averred that in August 2014, while he was         that term is defined in the Texas Rules of Evidence.
the University's General Counsel and acting “under          See Tex. R. Evid. 503(a)(4)(A) (defining “lawyer's
the authority of and at the direction of” the UT            representative” as “one employed by the lawyer to
System's Chancellor, he hired Kroll4 to conduct an          assist in the rendition of professional legal services”).
“independent investigation” into concerns raised about
the admissions practices at UT Austin. While the Kroll       *6 The UT System did not present evidence sufficient
investigation was focused on individuals internal to the    to meet its burden to show that Kroll was employed
UT System, Sharphorn instructed Kroll to notify him if      by a lawyer, Sharphorn, to “assist in the rendition of
“anything came to light that raised any serious concern,    professional legal services” by that lawyer to his client,
‘such as evidence of a quid pro quo or a threat from a      the UT System. See City of Fort Worth, 86 S.W.3d at
recommender.’ ”5 Sharphorn reviewed “the documents          323 (explaining that it is governmental body's burden
gathered by Kroll in relation to its investigation”         to prove that exception to public disclosure applies
to “evaluate the potential application of federal and       to information at issue); City of Houston v. Paxton,
                                                            No. 03-15-00093-CV; 2016 WL 767755, at *3 (Tex.
state privacy laws.”6 Although the UT System argues
                                                            App.—Austin Feb. 23, 2016, no pet.) (mem. op.) (“To
in its brief that Sharphorn “relied on the Kroll
                                                            make a prima facie showing of the applicability of a
investigation to determine whether anyone affiliated
                                                            privilege, a party must produce evidence to support
with UT System or UT Austin engaged in conduct
                                                            it.”); see also Dallas Morning News, 22 S.W.3d at 357
that violated the law or required disciplinary action,”
                                                            (stating that whether exception to disclosure applies
Sharphorn's affidavit contains no such statements.7         to information at issue is question of law). Thus,
The UT System also relies on the following facts stated     the UT System failed to produce evidence to support
in the affidavit of Chancellor William H. McRaven.          its contention that Kroll was acting as a “lawyer's
McRaven acted as the chief executive officer of the UT      representative” such that communications made to it
System and was responsible for the operation of the UT      and information shared with it are protected by Texas
System and its member institutions. McRaven averred         Rule of Evidence 503.
that his predecessor, Francisco Cigarroa, authorized
Sharphorn to hire Kroll to conduct an “independent          The record does not support the UT System's
investigation into admissions practices” at UT Austin.      assertion that Kroll was hired to assist in the
After receiving the Kroll report, McRaven “read [it]        rendition of any legal services. Rather, undisputed
several times” and spoke with Sharphorn, “from whom         evidence demonstrates that Kroll was hired to
[he] sought legal advice.” McRaven averred that:            conduct an independent investigation and provide
“After careful review and consideration [ ] I sent a        recommendations for policy and procedural changes in
letter to the Board of Regents rendering my decision        the context of the UT System's self-imposed mission
that then-UT Austin President Bill Powers would not         of ensuring that the admissions process is administered



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      6
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


with integrity and fairness. That this was the purpose      functioning as attorney throughout employment). The
of the Kroll investigation is reflected both in the Scope   only legal advice that the record reflects was rendered
of Work itself, which recites that “U.T.'s responsibility   by Sharphorn to the UT System in connection with
to ensure integrity in the handling of admissions           the Kroll investigation was (1) whether information
recommendations lies with the staff and officials           provided to Kroll was protected by the Family
within U.T., thus the charge is to determine if the         Educational Rights and Privacy Act in the context of
conduct of U.T. officials is beyond reproach,” as well      Vice Chancellor Wallace Hall's request to review the
as in the content of the Final Report, which includes       documents provided by the UT System to Kroll, and
recommendations and suggested best practices for            (2) whether the conduct discovered by Kroll during the
improving the UT System's admissions practices. The         course of its investigation would serve as the basis for
Final Report includes no legal advice, and the record       disciplinary action against then-UT Austin President
does not support the UT System's assertion that             Bill Powers. Cf. In re Fairway Methanol LLC, 515
the investigation was conducted for the purpose of          S.W.3d 480, 485-86 (Tex. App.—Houston [14th Dist.]
rendering legal services to the UT System. Sharphorn        2017, orig. proceeding) (report of investigative team
stated in his affidavit that “[b]ased on the results and    charged with providing company with business and
the recommendations of the admissions investigations        legal advice with respect to potential termination of
and reports, the UT System administration proposed          employees was privileged because the investigation
new admissions policy for the Academic Institutions of      was also for purpose of assessing potential liability
the University of Texas System.” It is undisputed that      in litigation and defenses to anticipated regulatory
the Kroll investigation was undertaken to determine         proceedings). Because the UT System failed to provide
facts, practices, and policies relating to admissions.      proof that would support that Kroll was employed
There was no evidence that the UT System was                to assist a UT System attorney in the rendition of
concerned about exposure to legal liability resulting       legal services, we conclude that the communications
from the admissions practices it retained Kroll to          in question between Kroll and the UT System are
investigate. The fact that Sharphorn or others within       not protected by the attorney-client privilege. Tex. R.
the UT System reviewed the Final Report to make             Evid. 503(a)(4)(A), (b)(1); cf. In re Houseman, 66
separate decisions about whether to take disciplinary       S.W.3d 368, 371 (Tex. App.—Beaumont 2001, orig.
action against any officers or employees does not           proceeding) (psychiatrist retained to assess person's
convert Kroll's investigation into one done for the         mental competency in guardianship proceeding was
purpose of facilitating the rendition of legal services.    employed to assist in rendition of professional legal
                                                            services); Wright v. State, 374 S.W.3d 564, 579
The Kroll report was intended to be, and was,               (Tex. App.—Houston [14th Dist.] 2012, pet ref'd)
made public and there was no evidence presented             (doctor retained by defendant's trial counsel to evaluate
to support the notion that either the report or the         defendant's mental state to assist in defense against
investigation were done in the context of advising          murder charge was “lawyer's representative”).
the UT System whether any of the facts, practices,
or procedures that were discovered would expose the          *7 Because the UT System failed to present evidence
UT System to potential legal liability. There is no         that supported it's contention that Kroll acted as a
evidence that any lawyer's expertise helped define          “lawyer's representative,” the UT System waived any
the scope of Kroll's inquiry or which avenues were          attorney-client privilege as to the documents labeled
appropriate to pursue. Instead, the Kroll report states     UTS-00001 through UTS-00146 and UTS-00723
that “[a]though there was some pushback on the scope        through UTS-00726 when it voluntarily disclosed
and extent of requested documentation, all discussions      those documents to Kroll. See Tex. R. Evid. 511(a);
regarding the nature of our requests and documentation      In re XL Specialty Ins., 373 S.W.3d at 50. For the
were cordial and professional.” The investigation           same reason, the attorney-client privilege does not
was repeatedly referred to by the UT System as              cover the interview questions and notes Kroll created
an “independent” one. Cf. Harlandale Indep. Sch.            when conducting its investigation. See City of Houston,
Dist., 25 S.W.3d at 334 (excepting from disclosure          2016 WL 767755, at *1, 4 (holding that City did not
independent investigation by attorney who was               meet burden and that trial court did not err in granting



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                     7
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


summary judgment and ordering certain information            court for in camera inspection were copies of the
related to investigation was subject to disclosure under     redacted documents that had been provided to the
TPIA); cf. O'Neill, 846 S.W.2d at 592 (concluding that       Attorney General. Thus, the trial court similarly could
investigator was representative of attorney covered by       not have reviewed the student-or applicant-related
attorney-client privilege).                                  information and, consequently, could not have made a
                                                             determination about whether the redacted information
                                                             constituted information covered by FERPA or other
FERPA/Confidential Information                               privacy rights. It follows, therefore, that the trial
The Franklin Center also argues that the trial court         court's order that the UT System could withhold the
erred if it relied on either FERPA or another                documents described on the privilege log could not
right to privacy to conclude that any information            have been based on the nature or content of any of
or documents described in the privilege log were             the redacted material included therein. The trial court's
excepted from disclosure. See Tex. Gov't Code §§             order cannot be interpreted as a determination one
552.101 (information is excepted from disclosure if          way or another about whether any documents on the
it is information considered to be confidential by           privilege log could be withheld based on FERPA or
law, either constitutional, statutory, or by judicial        any constitutional or other right to privacy that may
decision); .114 (confidentiality of student records).        protect the redacted information. Because it is apparent
When providing the Attorney General with the                 that the trial court did not base its ruling on the
documents listed on the privilege log, the UT System,        applicability of FERPA or any other privacy law, there
relying on FERPA, redacted all information it asserted       is no trial court ruling or decision on that issue for
was related to or identified students or applicants. See
                                                             this Court to review.10 Consequently, we do not reach
20 U.S.C. § 1232g.9 In the letter ruling, the Attorney       the issue of whether the UT System must provide the
General stated:                                              Franklin Center with the information it has withheld

   The United States Department of Education                 from disclosure under sections 552.101 or 552.114.11
   Family Policy Compliance Office (the “DOE”) has
   informed this office FERPA does not permit state
   and local educational authorities to disclose to this     CONCLUSION
   office, without parental or an adult student's consent,
   unredacted, personally identifiable information            *8 Having determined that Kroll was not a “lawyer's
   contained in education records for the purpose            representative” as that term is defined in Texas Rule of
   of our review in the open records ruling process          Evidence 503, we conclude that none of the documents
   under the Act. The DOE has determined FERPA               identified on the UT System's privilege log are covered
   determinations must be made by the educational            by the attorney-client privilege set forth in rule 503.
   authority in possession of the educational records.       See Tex. R. Evid. 503. Consequently, the documents
This Court has previously held that because                  identified on the UT System's privilege log are not
determinations about disclosure of FERPA-protected           “made confidential” by “other law” within the meaning
information must be made by the institution from             of Texas Government Code section 552.022. See Tex.
whom it is requested, “neither this Court, nor the trial     Gov't Code § 552.022. We reverse the trial court's
court, nor the Office of the Attorney General of Texas       summary judgment in favor of the UT System that
is the proper entity” to interpret FERPA's application       the documents identified on the privilege log are
to an educational institution's records. See B.W.B. v.       protected by the attorney-client privilege and not
Eanes Indep. Sch. Dist., No. 03-16-00710-CV, 2018            subject to disclosure under the PIA. We do not reach
WL 454783, at *8 (Tex. App.—Austin Jan. 10, 2018,            the issue of whether the information redacted from the
no pet.) (mem. op.). Not having been provided the            documents identified on the privilege log is excepted
withheld student-or applicant-related information, the       from disclosure under Texas Government Code section
Attorney General did not review it and did not make          552.101 or 552.114. We render judgment that the
any ruling or decision regarding whether it constituted      documents identified on the UT System's privilege
information covered by FERPA or by any other                 log, as redacted and exclusive of information withheld
privacy rights. The documents presented to the trial         pursuant to Texas Government Code sections 552.117


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      8
Franklin Center for Government v. University of Texas System, Not Reported in S.W....



and 552.137 and Texas Health and Safety Code section        All Citations
81.046, are not excepted from disclosure under the PIA
and must be disclosed as public information.                Not Reported in S.W. Rptr., 2020 WL 7640146



Footnotes
1     Section 552.301(e)(1)(D) of the Texas Government Code permits a governmental body seeking an Attorney
      General decision about whether requested information is excepted from disclosure under the TPIA to submit
      representative samples of the information if a voluminous amount of information was requested. Tex. Gov't
      Code § 552.301(e)(1)(D). The UT System had submitted a representative sample to the Attorney General.
2     The documents identified in the privilege log were submitted to the trial court for in camera inspection.
      See id. § 552.3221 (information at issue may be filed with court for in camera inspection, and on receipt
      of information court shall enter order that prevents release to or access by any person other than court,
      reviewing court of appeals, or parties permitted to inspect information pursuant to protective order).
3     The parties do not dispute the facts relevant to the determination of whether the information fell within the
      attorney client-privilege. See City of Garland v. Dallas Morning News, 22 S.W.3d 351, 356 (Tex. 2000)
      (“Because the parties do not dispute the relevant facts, this is a proper case for summary judgment”); A
      & T Consultants, Inc. v. Sharp, 904 S.W.2d 668, 674 (Tex. 1995) (“A & T's request does not raise factual
      issues about the nature of the information sought.”); University of Tex. Sys. v. Paxton, No. 03-14-00801-
      CV, 2017 WL 1315374 (Tex. App.—Austin Apr. 7, 2017, no pet.) (mem. op.); City of Houston v. Paxton, No.
      03-15-00093-CV, 2016 WL 767755, at *3 (Tex. App.—Austin Feb. 23, 2016, no pet.) (mem. op.).
4     In one of his two affidavits Sharphorn averred that he hired Kroll to conduct the independent investigation.
      In the other affidavit, Sharphorn averred that UT System Chancellor Francisco Cigarroa hired Kroll. The
      Agreement was signed on the UT System's behalf by Scott C. Kelley, Executive Vice Chancellor for Business
      Affairs.
5     Sharphorn averred that Kroll did not report anything that raised “serious concern.”
6     Sharphorn averred that after conducting his review, he determined that those documents “contain certain
      personally identifiable student information that is protected from disclosure by the Family Educational Rights
      and Privacy Act (“FERPA”).”
7     The paragraph of Sharphorn's affidavit that the UT System cites to support this assertion states that:
        William H. McRaven, who began his service as Chancellor of the UT System in January 2015 (“Chancellor
        McRaven”), received and reviewed the results of the Kroll Report. On February 9, 2015, Chancellor
        McRaven sent a letter to the UT System Board of Regents (the “Board”) rendering his decision that then-
        UT President Bill Powers would not be subject to disciplinary action because Kroll determined that his
        conduct did not rise to the level of willful misconduct or criminal activity.
8     Ayala does not elaborate on the nature of the legal services involved. Many of the documents the UT System
      seeks to withhold are communications between UT System lawyers and others about matters unrelated to
      the inquiry into admissions practices, including unrelated litigation. Thus, it is not clear whether the “legal
      services” referred to in Ayala's affidavit were rendered in connection with the admissions inquiry or with
      unrelated litigation.
9     Under FERPA, the term “education records” means records, files, documents, and other materials that
      contain information directly related to a student and are maintained by an educational agency or institution
      or by a person acting for such agency or institution. See 20 U.S.C. § 1232g(a)(4)(A).
10    FERPA creates no private right of action. See Gonzaga Univ. v. Doe, 536 U.S. 273, 390 (2002) (holding
      that “FERPA's nondisclosure provisions” do not create implied private right of action and do not create
      enforceable rights under section 1983); see also B.W.B. v. Eanes Indep. Sch. Dist., No. 03-16-00710-
      CV, 2018 WL 454783, at *8 (Tex. App.—Austin Jan. 10, 2018, no pet.) (mem. op). Accordingly, if the
      Franklin Center believes that the UT System has not properly complied with FERPA, it may file a complaint
      with the Department of Education. See 20 U.S.C. § 1232g(g) (“The Secretary [of the Department of
      Education] shall establish or designate an office and review board within the Department for the purpose of
      investigating, processing, reviewing, and adjudicating violations of this section and complaints which may be




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                      9
Franklin Center for Government v. University of Texas System, Not Reported in S.W....


      filed concerning alleged violations of this section.”). But, even if before it, neither this Court, nor the trial court,
      may be asked to “second-guess” the UT System's FERPA determinations. B.W.B., 2018 WL 454783, at *8.
11    The UT System also sought to withhold information contained in the documents identified on the privilege
      log based on its contention that the information was excepted from disclosure by Texas Government Code
      sections 552.117 and 552.137 and by Texas Health and Safety Code section 81.046. See Tex. Gov't Code
      § 552.117 (confidentiality of certain addresses, telephone numbers, social security numbers, and personal
      family information), .37 (confidentiality of certain email addresses); Tex. Health & Safety Code § 81.046
      (confidentiality of reports, records, and information that relate to suspected cases of diseases or health
      conditions). The Franklin Center did not challenge the UT System's withholding of information it contends
      is exempted from disclosure under these statutes.


End of Document                                                            © 2021 Thomson Reuters. No claim to original U.S.
                                                                                                       Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               10
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Karen Mallios on behalf of Jose de la Fuente
Bar No. 00793605
kmallios@lglawfirm.com
Envelope ID: 52740087
Status as of 4/22/2021 3:30 PM MST

Case Contacts

Name                   BarNumber   Email                       TimestampSubmitted Status

Robert Henneke                     rhenneke@texaspolicy.com    4/22/2021 2:59:10 PM   SENT

William A.Faulk, III               cfaulk@lglawfirm.com        4/22/2021 2:59:10 PM   SENT

Yvonne Simental                    ysimental@texaspolicy.com   4/22/2021 2:59:10 PM   SENT

Lambeth Townsend                   ltownsend@lglawfirm.com     4/22/2021 2:59:10 PM   SENT

Michael E.Lovins                   Michael@LTLegalTeam.com 4/22/2021 2:59:10 PM       SENT

Angela Reyna                       angela@ltlegalteam.com      4/22/2021 2:59:10 PM   SENT

Jose E.de la Fuente                jdelafuente@lglawfirm.com   4/22/2021 2:59:10 PM   SENT

Aaron Barnes                       abarnes@texaspolicy.com     4/22/2021 2:59:10 PM   SENT